UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	August 1, 2012 — January 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady ® Funds Putnam RetirementReady 2055 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2035 Fund Putnam Retirement Income Fund Lifestyle 1 Semiannual report 1 | 31 | 13 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 21 Terms and definitions 26 Other information for shareholders 27 Financial statements 28 Consider these risks before investing: The allocation of assets among the underlying funds may hurt performance. The funds also bear the following risks associated with the underlying funds. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. An underlying fund’s allocation of assets among permitted asset categories may hurt performance. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The efforts of some underlying funds to produce lower-volatility returns may not be successful and may make it more difficult at times for these funds to achieve their targeted returns. In addition, under certain market conditions, these funds may accept greater volatility than would typically be the case in order to seek their targeted returns. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the underlying funds’ bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. An underlying fund’s active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. An underlying fund’s use of leverage increases these risks by increasing investment exposure. The prices of stocks and bonds in the underlying funds’ portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The funds may invest in a money market fund for cash management. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have continued to show strength into 2013, with the S&P500 Index delivering its best January return since 1997. Investors witnessed several positive developments, including the U.S. fiscal cliff bill that Congress passed on January1, 2013; the improving employment and housing situations; a more stable Europe; and China’s “soft landing” and positive growth. Today’s market environment is one of slow and steady improvement, but uncertainties linger. Questions remain about potential economic fallout from the upcoming debt ceiling and budget sequestration debates in the United States. And the sovereign debt situation in Europe, while stabilized, is far from resolved. At Putnam, our investment team is focused on actively managing risk and pursuing returns in today’s volatile global market. As always, it is important to rely on the guidance of your financial advisor to help you manage your investment portfolio in accordance with your goals and risk tolerance. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance snapshot Annualized total return (%) comparison as of 1/31/13 Fund returns for class A shares before sales charges 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 9.48% 4.53% 4.82% 4.88% 4.77% 5 years — 2.74 2.80 2.97 2.99 3 years — 11.11 10.92 10.68 10.15 1 year 15.18 15.05 14.75 14.43 13.57 6 months† 11.75 11.57 11.18 10.73 9.76 Retirement Income Fund 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 4.62% 4.36% 3.85% 3.26% 2.91% 5 years 2.89 2.59 2.27 1.73 2.39 3 years 9.36 8.36 7.15 5.65 4.30 1 year 12.35 10.79 9.07 7.43 6.39 6 months† 8.32 6.60 4.96 3.66 2.95 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the table above do not reflect a sales charge of 4.00% for Retirement Income Fund Lifestyle 1 and 5.75% for all other funds; had they, returns would have been lower. See pages 5 and 12–21 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * With the exception of Putnam RetirementReady 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively), the inception date of all share classes of RetirementReady Funds is 11/1/04. † Returns for the six-month period are not annualized, but cumulative. 4 RetirementReady ® Funds Interview with your fund’s portfolio manager How did Putnam RetirementReady® Funds perform for the semiannual period ended January31, 2013? With broad improvement in macroeconomic conditions contributing to a more upbeat outlook for global growth, investors migrated into more economically sensitive, higher-risk assets — fueling a considerable rally for the six months ended January31, 2013. It was a rewarding time to be invested in the markets, and we are happy to report that the funds posted positive results across the board. Given the “risk-on” rally and the renewed focus on fundamentals, the funds’ slightly pro-risk investment stance was prudent, as demand for credit-sensitive fixed-income investments and growth-oriented, cyclical equities outperformed more conservative or defensive investments. Could you highlight some of themore notable performers for the reporting period? Interestingly, after months of strong performance, market leadership transitioned from U.S. stocks to international stocks during the period. While U.S. stocks delivered positive gains, international equity markets posted even stronger results, as fears waned over the prospects of the eurozone’s demise and economic data suggested that China’s economy was beginning to reaccelerate. Japan also experienced a jolt of new life this past December in the wake of national elections and the installation of new political This chart shows performance of broad market indexes for the six months ended 1/31/13. See pages 4 and 12–21 for fund performance information. Index descriptions can be found on page 26. RetirementReady ® Funds 5 leadership. Japanese exporters rallied as a result of improving prospects as well as from a sharply declining yen, offering hope for an area characterized by protracted economic and market weakness. Emerging markets also rebounded nicely during the period. As an asset class, emerging markets are more heavily geared toward cyclical sectors, which were weak relative to defensive stocks before investors rediscovered their appetites for risk. Importantly, domestic capital markets are still evolving in these countries and are reliant upon the infusion of foreign investor capital. Given the general abatement of macro risks and a steadier growth outlook, we believe emerging markets could continue to show areas of strength well into 2013. From an industry perspective, global financials was one of the strongest-performing sectors for the period. Despite the rally, however, fear continues to be priced into U.S., European, and Asian banking and insurance companies. As long as the macroeconomic outlook calls for low to moderate growth, we believe financial stocks around the globe could continue to display strong momentum, especially since valuations remain quite attractive, in our view, despite the positive movement to date. Are U.S. interest rates likely to remain “range-bound”? They appear likely to for the foreseeable future. The Federal Reserve launched “QE3” in September2012, a bond-buying program authorized to purchase up to $40 billion of agency mortgage-backed securities per month. Not long after, in December, the Fed replaced the expiring “Operation Twist” with an additional unlimited round of easing, targeting up to $45 billion worth of intermediate- and longer-term Treasuries per month — with no intent of stopping so long as inflation remains below 2.5% and unemployment stays above 6.5%. These kinds of explicit targets are rare coming from the Fed, and, we believe, provide some welcome insight as to when the Fed is likely to begin shifting to a more neutral monetary stance. Do you think U.S corporate debt will continue to outperform in the slow-growth environment? Our outlook for corporate debt — including the investment-grade, high-yield, and floating-rate segments of the market — remains positive, although we believe it is unlikely that these markets will post the heady gains in 2013 that investors enjoyed in 2012. Given the rally, credit spreads [the difference in yield between higher- and lower-rated bonds] tightened significantly, particularly in the high-yield market, and are in line with their long-term average. Our base case forecast for 2013 is for continued slow, but steady economic growth. As we have discussed before, that kind of an environment has often been supportive of corporate debt, especially relative to equities. Broadly speaking, equity investors are reliant on earnings growth and multiple expansions, which can prove elusive in a slow-growth environment. Corporate debt investors, on the other hand, are concerned primarily with repayment of interest and principal, which does not necessarily require a thriving economy. Corporations today, as has been the case for the past four years, are sitting on record amounts of cash and have been extremely conservative with their plans for expansion or investment in new equipment and personnel. This fact is reflected in part by the below-average default rate, which was around 1.5% as of the end of 2012. This figure continues to be well below the 4.5% long-term average, and may remain below average for at least the next several quarters. 6 RetirementReady ® Funds Has the eurozone turned the corner? During the period, the actions of policymakers and the European Central Bank [ECB] helped to mitigate the risk of a eurozone breakup. Thus, we believe the fiscal condition of the eurozone is unlikely to be as relevant to investors in 2013 as it was in the first half of 2012. The situation has stabilized, and the focus has turned to Europe’s medium-and long-term structural issues, including fostering competitive economies and reforming unsustainable entitlement states. While these are not small hurdles, we find it unlikely that sluggish progress in Europe will trigger renewed fears of an imminent liquidity event. We are by no means bullish on the outlook for Europe, however. Growth figures in the fourth quarter were disappointingly low, and many countries are likely to still remain in recession. That said, while we believe there will be bumps along the way on Europe’s road to recovery, the stability of interest rates today and the gradual structural reforms that policymakers are introducing should be enough to entice some investors to reexamine and perhaps reenter European markets. Given the strength of the rally in equities during the period, are we seeing the beginning of a shift of investor assets out of bonds into stocks? There is still an extraordinary amount of money on the sidelines or in safe-haven Treasuries, and we believe these investors may be more attuned to the opportunity costs of inaction in 2013. Furthermore, even considering the strong run for equities in 2012, it could be argued that many sectors have seen only a small correction in the market anomalies of the past several years. The strongest case for equities today may be their potential relative to other asset classes. In many instances, we are seeing equities delivering more attractive dividend yields than their fixed-income counterparts, while offering the added benefit of capital appreciation potential. Among dividend-paying stocks, a focus on dividend growers over dividend payers should be beneficial. While investor demand has driven the highest dividend payers to expensive levels, in areas such as financials, we are seeing historically low payout ratios, making dividend growth a possibility in 2013. Does the changing correlation landscape have implications for the funds’ portfolio construction? While investors naturally focus on expected returns, we also pay attention to the volatility of various investment choices, as well as the correlation structure of markets. As 2013 begins, we find that important changes are occurring in this structure that could shape investment strategies. We have begun to see a decline in the elevated correlations across all kinds of equities and risk assets, which has been a hallmark of recent years. The Fed has become the dominant buyer of Treasuries through its quantitative easing programs. When these programs are ultimately unwound, we expect pressure on Treasury bond prices. Second, it seems a goal of the aggressive monetary policy choices around the world is to foment inflation, which would ease the sting of outstanding debts. While inflation is unlikely to be a problem this year, we expect inflationary pressures ultimately to erode the real return of fixed-income investments beyond 2013. RetirementReady ® Funds 7 Given the markets’ rally, are you upbeat about prospects for performance later this year? Broadly speaking, investors had a defensive mindset in 2012, and often focused on what might next go wrong in the capital markets. We believe that mindset may be starting to shift, with investors more focused now on where the best investment opportunities lie. With the tax component of the fiscal cliff now resolved and the European sovereign debt situation more stable, it seems that there are relatively few storm clouds looming on the horizon for investors. The outlook for developed global economies is by no means rosy, but we believe that the current environment presents an opportunity for measured risk taking, and that investors will be more willing to move off the sidelines in the absence of another perceived crisis. Thank you, Robert, for your time and insights today. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Of special interest On February1, 2013, Putnam Investments announced a new leadership structure for its Global Asset Allocation (GAA) investment organization, which manages Putnam RetirementReady Funds. Working closely with Walter C. Donovan, Chief Investment Officer at Putnam, the team will be led by Co-Heads James A. Fetch; Robert J. Kea, CFA; Robert J. Schoen; and A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the funds’ managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the funds’ managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the funds. 8 RetirementReady ® Funds Jason R. Vaillancourt, CFA. All four co-heads are long-time Putnam GAA veterans, who average 22 years of overall investment experience, including an average of 18 years at Putnam. Consistent with the current approach, Fetch continues to lead portfolio construction and risk, Kea drives top-down equity efforts, Schoen oversees equity process and risk, and Vaillancourt manages global macro efforts. Jeffrey L. Knight, who previously led the group, has left the firm to pursue other opportunities. IN THE NEWS Mixed signals are coming from the U.S. economy. On the positive side, the unemployment rate continues to tick down, the housing sector is recovering, and the stock market has reached multi-year highs. But uncertainty remains. The nation’s GDP was essentially flat in the fourth quarter of 2012, after several consecutive quarters of expansion. A precipitous drop in military spending contributed to the slowdown, and many questions remain about government spending and its impact on GDP going forward. Consumer confidence recently dropped following the tax increases resulting from the fiscal cliff resolution, as people anticipate the pinch of less take-home pay. The next few months should provide clearer direction for the markets on government spending and the resilience of the recovery. RetirementReady ® Funds 9 Composition of the funds’ underlying investments Historically, each Putnam RetirementReady® Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds. For more information, please see the funds’ prospectus. Putnam Absolute Return 100, 300, 500, and 700 Funds Each fund pursues an “absolute return” strategy that seeks to earn a positive total return over a reasonable period of time (generally at least three years or more) regardless of market conditions or general market direction. The target return for each fund is the rate of inflation plus a number of basis points specified in the fund’s name. For example, the Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the rate of inflation. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Dynamic Asset Allocation Equity Fund The fund’s portfolio invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Growth Fund The fund’s portfolio invests mainly in equity securities (growth or value stocks or both) of U.S. and international companies and is designed for investors seeking capital appreciation with moderate risk. The fund’s strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Balanced Fund The fund’s portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking total return. The fund’s strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in bonds and money market instruments. The Portfolio Managers can adjust the allocations based on market conditions. Putnam Dynamic Asset Allocation Conservative Fund The fund’s globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. 10 RetirementReady ® Funds Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Allocations by fund as of 1/31/13 Putnam Putnam Putnam Putnam Putnam Putnam Putnam Putnam Putnam Putnam Retirement RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady Income Fund Underlying Putnam Fund 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Putnam Dynamic Asset Allocation Equity Fund 73.7% 69.0% 52.8% 33.6% 10.7% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Growth Fund 15.9% 20.4% 35.9% 53.9% 68.3% 53.4% 17.8% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Balanced Fund 0.0% 0.0% 0.0% 0.0% 3.8% 21.7% 47.1% 42.2% 14.5% 0.0% Putnam Dynamic Asset Allocation Conservative Fund 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 1.0% 12.1% 27.4% 34.1% Putnam Absolute Return 700 Fund 7.3% 7.3% 7.3% 7.3% 8.8% 11.6% 13.4% 12.3% 5.9% 0.0% Putnam Absolute Return 500 Fund 2.1% 2.1% 2.1% 2.3% 3.9% 5.2% 7.3% 13.4% 23.5% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.4% 2.3% 5.6% 9.9% 15.6% 21.1% Putnam Absolute Return 100 Fund 0.6% 0.8% 1.4% 2.4% 2.4% 2.9% 3.9% 5.1% 7.1% 9.0% Putnam Money Market Fund 0.4% 0.4% 0.4% 0.4% 1.7% 2.9% 3.9% 5.1% 5.9% 5.9% Percentages are based on market value. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. RetirementReady ® Funds 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund* Life of fund 21.69% 14.69% 19.67% 16.67% 19.68% 19.68% 20.36% 16.18% 20.95% 22.27% Annual average 9.48 6.53 8.64 7.38 8.65 8.65 8.93 7.17 9.18 9.72 1 year 15.18 8.51 14.31 9.31 14.25 13.25 14.57 10.59 14.77 15.40 6 months 11.75 5.36 11.26 6.26 11.18 10.18 11.39 7.52 11.46 11.73 2050 Fund† Life of fund 41.01% 32.90% 33.03% 33.03% 32.99% 32.99% 35.52% 30.78% 38.20% 43.68% Annual average 4.53 3.74 3.75 3.75 3.74 3.74 4.00 3.52 4.26 4.78 5 years 14.46 7.88 10.24 8.59 10.21 10.21 11.60 7.69 13.00 15.84 Annual average 2.74 1.53 1.97 1.66 1.96 1.96 2.22 1.49 2.47 2.98 3 years 37.18 29.25 34.09 31.09 34.05 34.05 35.00 30.30 36.06 38.13 Annual average 11.11 8.93 10.27 9.44 10.26 10.26 10.52 9.22 10.81 11.37 1 year 15.05 8.47 14.24 9.24 14.15 13.15 14.46 10.43 14.77 15.36 6 months 11.57 5.14 11.12 6.12 11.11 10.11 11.21 7.33 11.44 11.71 2045 Fund ‡ Life of fund 47.47% 39.00% 38.62% 38.62% 38.64% 38.64% 41.61% 36.66% 44.57% 50.53% Annual average 4.82 4.07 4.04 4.04 4.04 4.04 4.30 3.86 4.57 5.08 5 years 14.79 8.19 10.57 8.94 10.60 10.60 12.03 8.11 13.39 16.24 Annual average 2.80 1.59 2.03 1.73 2.04 2.04 2.30 1.57 2.55 3.06 3 years 36.48 28.60 33.43 30.43 33.47 33.47 34.49 29.83 35.44 37.46 Annual average 10.92 8.75 10.09 9.26 10.10 10.10 10.38 9.09 10.64 11.19 1 year 14.75 8.12 13.84 8.84 13.91 12.91 14.26 10.23 14.46 15.02 6 months 11.18 4.81 10.79 5.79 10.80 9.80 10.95 7.07 11.05 11.34 12 RetirementReady ® Funds Fund performance Total return for periods ended 1/31/13 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2040 Fund ‡ Life of fund 48.17% 39.65% 39.32% 39.32% 39.37% 39.37% 42.11% 37.13% 45.19% 51.22% Annual average 4.88 4.13 4.10 4.10 4.10 4.10 4.35 3.90 4.62 5.14 5 years 15.78 9.12 11.55 9.78 11.55 11.55 12.85 8.90 14.32 17.21 Annual average 2.97 1.76 2.21 1.88 2.21 2.21 2.45 1.72 2.71 3.23 3 years 35.60 27.76 32.65 29.65 32.62 32.62 33.56 28.92 34.61 36.58 Annual average 10.68 8.51 9.88 9.04 9.87 9.87 10.13 8.84 10.41 10.95 1 year 14.43 7.88 13.60 8.60 13.56 12.56 13.83 9.82 14.10 14.68 6 months 10.73 4.39 10.37 5.37 10.32 9.32 10.42 6.58 10.57 10.88 2035 Fund Life of fund 46.87% 38.42% 38.05% 38.05% 38.13% 38.13% 40.93% 36.00% 43.77% 49.96% Annual average 4.77 4.02 3.98 3.98 3.99 3.99 4.24 3.79 4.50 5.03 5 years 15.86 9.19 11.57 9.70 11.59 11.59 12.97 9.02 14.45 17.34 Annual average 2.99 1.77 2.21 1.87 2.22 2.22 2.47 1.74 2.74 3.25 3 years 33.64 25.97 30.63 27.63 30.68 30.68 31.71 27.11 32.68 34.66 Annual average 10.15 8.00 9.32 8.47 9.33 9.33 9.62 8.32 9.88 10.43 1 year 13.57 7.06 12.76 7.76 12.81 11.81 13.06 9.09 13.31 13.94 6 months 9.76 3.43 9.30 4.30 9.35 8.35 9.52 5.65 9.67 9.93 2030 Fund Life of fund 45.23% 36.88% 36.47% 36.47% 36.46% 36.46% 39.30% 34.43% 42.22% 48.19% Annual average 4.62 3.88 3.84 3.84 3.84 3.84 4.10 3.65 4.36 4.88 5 years 15.33 8.70 11.08 9.15 11.07 11.07 12.46 8.52 13.89 16.77 Annual average 2.89 1.68 2.12 1.77 2.12 2.12 2.38 1.65 2.64 3.15 3 years 30.78 23.29 27.81 24.81 27.81 27.81 28.78 24.31 29.78 31.70 Annual average 9.36 7.23 8.52 7.67 8.52 8.52 8.80 7.52 9.08 9.61 1 year 12.35 5.89 11.50 6.50 11.48 10.48 11.78 7.88 12.09 12.65 6 months 8.32 2.07 7.94 2.94 7.93 6.93 8.08 4.31 8.21 8.46 2025 Fund Life of fund 42.25% 34.07% 33.68% 33.68% 33.70% 33.70% 36.51% 31.73% 39.37% 45.23% Annual average 4.36 3.62 3.58 3.58 3.58 3.58 3.84 3.39 4.10 4.62 5 years 13.66 7.12 9.43 7.52 9.46 9.46 10.83 6.95 12.24 15.09 Annual average 2.59 1.39 1.82 1.46 1.82 1.82 2.08 1.35 2.34 2.85 3 years 27.23 19.92 24.39 21.39 24.44 24.44 25.32 20.90 26.31 28.25 Annual average 8.36 6.24 7.55 6.67 7.56 7.56 7.81 6.53 8.10 8.65 1 year 10.79 4.42 9.89 4.89 9.91 8.91 10.22 6.38 10.51 11.07 6 months 6.60 0.47 6.21 1.21 6.23 5.23 6.38 2.68 6.47 6.77 RetirementReady ® Funds 13 Fund performance Total return for periods ended 1/31/13 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2020 Fund Life of fund 36.62% 28.77% 28.41% 28.41% 28.35% 28.35% 31.06% 26.48% 33.87% 39.44% Annual average 3.85 3.11 3.08 3.08 3.07 3.07 3.33 2.89 3.60 4.11 5 years 11.86 5.43 7.75 5.89 7.68 7.68 9.07 5.25 10.41 13.24 Annual average 2.27 1.06 1.50 1.15 1.49 1.49 1.75 1.03 2.00 2.52 3 years 23.03 15.98 20.27 17.27 20.19 20.19 21.20 16.99 22.05 23.91 Annual average 7.15 5.07 6.35 5.45 6.32 6.32 6.62 5.37 6.87 7.41 1 year 9.07 2.80 8.27 3.27 8.20 7.20 8.55 4.72 8.79 9.35 6 months 4.96 –1.09 4.59 –0.41 4.54 3.54 4.72 1.03 4.81 5.09 2015 Fund Life of fund 30.35% 22.86% 22.54% 22.54% 22.52% 22.52% 25.19% 20.81% 27.80% 33.14% Annual average 3.26 2.53 2.49 2.49 2.49 2.49 2.76 2.32 3.02 3.53 5 years 8.95 2.68 4.93 3.16 4.91 4.91 6.33 2.61 7.59 10.38 Annual average 1.73 0.53 0.97 0.62 0.96 0.96 1.24 0.52 1.47 1.99 3 years 17.91 11.16 15.31 12.31 15.28 15.28 16.21 12.11 17.09 18.90 Annual average 5.65 3.59 4.86 3.95 4.85 4.85 5.14 3.88 5.40 5.94 1 year 7.43 1.27 6.63 1.63 6.66 5.66 6.98 3.25 7.23 7.75 6 months 3.66 –2.32 3.30 –1.70 3.26 2.26 3.44 –0.18 3.60 3.85 Retirement Income Fund Lifestyle 1 Life of fund 26.72% 21.65% 19.05% 19.05% 19.21% 19.21% 22.06% 18.10% 24.11% 29.31% Annual average 2.91 2.40 2.13 2.13 2.15 2.15 2.44 2.04 2.65 3.16 5 years 12.54 8.05 8.34 6.45 8.42 8.42 10.18 6.61 11.09 13.92 Annual average 2.39 1.56 1.61 1.26 1.63 1.63 1.96 1.29 2.13 2.64 3 years 13.45 8.93 10.90 7.90 10.91 10.91 12.17 8.51 12.59 14.31 Annual average 4.30 2.89 3.51 2.57 3.51 3.51 3.90 2.76 4.03 4.56 1 year 6.39 2.16 5.54 0.54 5.59 4.59 6.12 2.64 6.14 6.64 6 months 2.95 –1.15 2.51 –2.49 2.56 1.56 2.82 –0.51 2.83 3.07 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. The maximum sales charges for Retirement Income Fund Lifestyle 1 class A and M shares are 4.00% and 3.25%, respectively. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. 14 RetirementReady ® Funds Comparative index returns For periods ended 1/31/13 Barclays U.S. S&P 500 Index Aggregate Bond Index Life of fund* 57.48% 51.70% Annual average 5.66 5.18 5 years 21.51 30.36 Annual average 3.97 5.45 3 years 48.71 17.11 Annual average 14.14 5.41 1 year 16.78 2.59 6 months 9.91 –0.29 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Life-of-fund period begins at 11/1/04, the inception date of all the Putnam RetirementReady Funds with the exception of the 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively). Fund price and distribution information For the six-month period ended 1/31/13 2055 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.195 $0.149 $0.134 $0.142 $0.168 $0.216 Long-term capital gains 0.045 0.045 0.045 0.045 0.045 0.045 Short-term capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $9.73 $10.32 $9.72 $9.65 $9.72 $10.07 $9.72 $9.76 1/31/13 10.62 11.27 10.61 10.54 10.63 11.02 10.61 10.63 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.167 $0.071 $0.092 $0.100 $0.142 $0.197 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $12.58 $13.35 $12.45 $12.39 $12.71 $13.17 $12.41 $12.62 1/31/13 13.86 14.71 13.76 13.67 14.03 14.54 13.68 13.89 RetirementReady ® Funds 15 Fund price and distribution information For the six-month period ended 1/31/13 cont. 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.382 $0.304 $0.344 $0.335 $0.348 $0.418 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $14.14 $15.00 $13.06 $13.16 $13.81 $14.31 $14.44 $16.57 1/31/13 15.32 16.25 14.15 14.22 14.97 15.51 15.67 18.01 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.307 $0.215 $0.218 $0.270 $0.271 $0.344 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $15.48 $16.42 $14.42 $14.33 $14.71 $15.24 $15.84 $17.83 1/31/13 16.82 17.85 15.69 15.58 15.96 16.54 17.23 19.41 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.207 $0.101 $0.120 $0.142 $0.176 $0.247 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $15.83 $16.80 $14.68 $14.70 $15.32 $15.88 $15.24 $18.20 1/31/13 17.16 18.21 15.94 15.95 16.63 17.23 16.53 19.75 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.168 $0.050 $0.060 $0.089 $0.134 $0.209 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $16.16 $17.15 $15.38 $15.41 $15.74 $16.31 $15.33 $18.28 1/31/13 17.33 18.39 16.55 16.57 16.92 17.53 16.45 19.61 16 RetirementReady ® Funds Fund price and distribution information For the six-month period ended 1/31/13 cont. 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.268 $0.147 $0.142 $0.218 $0.227 $0.310 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $17.21 $18.26 $16.12 $16.14 $16.37 $16.96 $16.13 $17.28 1/31/13 18.07 19.17 16.97 17.00 17.19 17.81 16.94 18.13 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.336 $0.232 $0.226 $0.245 $0.295 $0.377 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $16.19 $17.18 $15.60 $15.65 $15.88 $16.46 $15.60 $17.97 1/31/13 16.65 17.67 16.08 16.13 16.38 16.97 16.05 18.50 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.329 $0.195 $0.178 $0.246 $0.289 $0.371 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $16.51 $17.52 $16.00 $15.99 $16.29 $16.88 $15.95 $16.55 1/31/13 16.78 17.80 16.33 16.33 16.60 17.20 16.23 16.81 RetirementReady ® Funds 17 Fund price and distribution information For the six-month period ended 1/31/13 cont. Retirement Income Fund Lifestyle 1 Distributions Class A Class B Class C Class M Class R Class Y Number 6 1 1 6 6 6 Income $0.152 $0.118 $0.118 $0.131 $0.131 $0.173 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $16.39 $17.07 $16.34 $16.38 $16.43 $16.98 $16.38 $16.44 1/31/13 16.72 17.42 16.63 16.68 16.76 17.32 16.71 16.77 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares for all funds except Retirement Income Fund Lifestyle 1, for which the rates are 4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund * Life of fund 16.30% 9.62% 14.48% 11.48% 14.57% 14.57% 15.15% 11.15% 15.70% 16.98% Annual average 7.52 4.51 6.71 5.35 6.75 6.75 7.01 5.21 7.25 7.82 1 year 16.11 9.39 15.21 10.20 15.27 14.27 15.48 11.38 15.80 16.44 6 months 7.91 1.68 7.54 2.54 7.66 6.66 7.68 3.90 7.85 8.11 2050 Fund † Life of fund 34.91% 27.15% 27.32% 27.32% 27.35% 27.35% 29.72% 25.18% 32.24% 37.47% Annual average 3.98 3.18 3.20 3.20 3.20 3.20 3.45 2.97 3.71 4.24 5 years 1.36 –4.46 –2.40 –3.86 –2.38 –2.38 –1.18 –4.63 0.05 2.60 Annual average 0.27 –0.91 –0.48 –0.78 –0.48 –0.48 –0.24 –0.94 0.01 0.51 3 years 26.69 19.42 23.87 20.87 23.88 23.88 24.84 20.44 25.75 27.70 Annual average 8.21 6.09 7.40 6.52 7.40 7.40 7.68 6.40 7.94 8.49 1 year 16.06 9.35 15.14 10.14 15.23 14.23 15.45 11.36 15.78 16.38 6 months 7.94 1.73 7.48 2.48 7.53 6.53 7.64 3.84 7.76 8.08 18 RetirementReady ® Funds Fund performance as of most recent calendar quarter Total return for periods ended 12/31/12 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2045 Fund ‡ Life of fund 41.41% 33.28% 33.04% 33.04% 33.09% 33.09% 35.75% 31.00% 38.66% 44.34% Annual average 4.33 3.58 3.56 3.56 3.56 3.56 3.81 3.36 4.08 4.59 5 years 1.99 –3.87 –1.74 –3.19 –1.70 –1.70 –0.53 –4.02 0.75 3.29 Annual average 0.39 –0.79 –0.35 –0.65 –0.34 –0.34 –0.11 –0.82 0.15 0.65 3 years 26.59 19.33 23.79 20.79 23.89 23.89 24.64 20.28 25.57 27.48 Annual average 8.18 6.07 7.37 6.50 7.40 7.40 7.62 6.35 7.89 8.43 1 year 15.96 9.32 15.05 10.05 15.10 14.10 15.29 11.27 15.64 16.24 6 months 7.91 1.72 7.48 2.48 7.50 6.50 7.60 3.80 7.78 8.07 2040 Fund ‡ Life of fund 42.44% 34.25% 34.00% 34.00% 34.00% 34.00% 36.68% 31.89% 39.63% 45.38% Annual average 4.42 3.67 3.65 3.65 3.65 3.65 3.90 3.45 4.17 4.69 5 years 3.44 –2.51 –0.36 –1.94 –0.40 –0.40 0.84 –2.69 2.15 4.76 Annual average 0.68 –0.51 –0.07 –0.39 –0.08 –0.08 0.17 –0.54 0.43 0.93 3 years 26.39 19.13 23.56 20.56 23.57 23.57 24.45 20.09 25.43 27.31 Annual average 8.12 6.01 7.31 6.43 7.31 7.31 7.56 6.29 7.85 8.38 1 year 15.72 9.06 14.92 9.92 14.80 13.80 15.12 11.11 15.44 16.04 6 months 7.78 1.60 7.42 2.42 7.34 6.34 7.51 3.73 7.62 7.93 2035 Fund Life of fund 41.82% 33.67% 33.37% 33.37% 33.45% 33.45% 36.10% 31.33% 38.81% 44.72% Annual average 4.37 3.61 3.59 3.59 3.59 3.59 3.84 3.39 4.09 4.63 5 years 4.39 –1.61 0.51 –1.18 0.51 0.51 1.76 –1.80 3.06 5.68 Annual average 0.86 –0.32 0.10 –0.24 0.10 0.10 0.35 –0.36 0.60 1.11 3 years 25.45 18.21 22.65 19.65 22.61 22.61 23.57 19.20 24.51 26.38 Annual average 7.85 5.73 7.04 6.16 7.03 7.03 7.31 6.03 7.58 8.12 1 year 15.08 8.46 14.23 9.23 14.20 13.20 14.51 10.53 14.78 15.34 6 months 7.35 1.20 6.98 1.98 6.96 5.96 7.09 3.33 7.22 7.51 2030 Fund Life of fund 40.95% 32.85% 32.60% 32.60% 32.59% 32.59% 35.27% 30.53% 38.15% 43.80% Annual average 4.29 3.54 3.51 3.51 3.51 3.51 3.77 3.31 4.03 4.55 5 years 4.95 –1.08 1.10 –0.66 1.09 1.09 2.32 –1.26 3.69 6.24 Annual average 0.97 –0.22 0.22 –0.13 0.22 0.22 0.46 –0.25 0.73 1.22 3 years 23.95 16.86 21.24 18.24 21.25 21.25 22.09 17.78 23.08 24.90 Annual average 7.42 5.33 6.63 5.74 6.63 6.63 6.88 5.61 7.17 7.69 1 year 13.79 7.25 12.96 7.96 13.01 12.01 13.22 9.25 13.57 14.05 6 months 6.58 0.47 6.26 1.26 6.25 5.25 6.30 2.61 6.51 6.71 RetirementReady ® Funds 19 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/12 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2025 Fund Life of fund 38.95% 30.95% 30.69% 30.69% 30.64% 30.64% 33.33% 28.67% 36.08% 41.78% Annual average 4.11 3.35 3.33 3.33 3.32 3.32 3.58 3.13 3.84 4.36 5 years 4.68 –1.34 0.81 –0.94 0.79 0.79 2.05 –1.53 3.32 5.98 Annual average 0.92 –0.27 0.16 –0.19 0.16 0.16 0.41 –0.31 0.66 1.17 3 years 22.21 15.17 19.47 16.47 19.46 19.46 20.28 16.04 21.25 23.07 Annual average 6.91 4.82 6.11 5.21 6.11 6.11 6.35 5.08 6.63 7.16 1 year 12.00 5.53 11.14 6.14 11.09 10.09 11.39 7.52 11.64 12.22 6 months 5.59 –0.50 5.20 0.20 5.16 4.16 5.25 1.55 5.39 5.70 2020 Fund Life of fund 34.16% 26.45% 26.17% 26.17% 26.20% 26.20% 28.82% 24.32% 31.53% 36.95% Annual average 3.66 2.91 2.89 2.89 2.89 2.89 3.15 2.70 3.41 3.92 5 years 4.44 –1.57 0.59 –1.14 0.60 0.60 1.88 –1.68 3.13 5.77 Annual average 0.87 –0.32 0.12 –0.23 0.12 0.12 0.37 –0.34 0.62 1.13 3 years 19.62 12.75 16.89 13.89 16.97 16.97 17.85 13.72 18.70 20.53 Annual average 6.15 4.08 5.34 4.43 5.36 5.36 5.63 4.38 5.88 6.42 1 year 10.07 3.78 9.21 4.21 9.21 8.21 9.56 5.73 9.82 10.34 6 months 4.56 –1.43 4.11 –0.89 4.19 3.19 4.31 0.65 4.39 4.73 2015 Fund Life of fund 28.72% 21.32% 21.04% 21.04% 21.02% 21.02% 23.61% 19.28% 26.15% 31.39% Annual average 3.14 2.39 2.36 2.36 2.36 2.36 2.63 2.18 2.88 3.40 5 years 4.00 –1.98 0.13 –1.56 0.10 0.10 1.43 –2.12 2.62 5.32 Annual average 0.79 –0.40 0.03 –0.31 0.02 0.02 0.28 –0.43 0.52 1.04 3 years 15.84 9.18 13.23 10.23 13.20 13.20 14.15 10.15 14.97 16.75 Annual average 5.02 2.97 4.23 3.30 4.22 4.22 4.51 3.27 4.76 5.30 1 year 8.40 2.18 7.55 2.55 7.57 6.57 7.82 4.04 8.08 8.66 6 months 3.74 –2.20 3.33 –1.67 3.35 2.35 3.46 –0.14 3.62 3.87 20 RetirementReady ® Funds Fund performance as of most recent calendar quarter Total return for periods ended 12/31/12 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Retirement Income Fund Lifestyle 1 Life of fund 25.39% 20.38% 17.91% 17.91% 18.00% 18.00% 20.81% 16.89% 22.84% 27.93% Annual average 2.81 2.30 2.04 2.04 2.05 2.05 2.34 1.93 2.55 3.06 5 years 9.28 4.91 5.22 3.39 5.23 5.23 6.98 3.50 7.89 10.63 Annual average 1.79 0.96 1.02 0.67 1.02 1.02 1.36 0.69 1.53 2.04 3 years 12.27 7.80 9.70 6.70 9.73 9.73 10.99 7.37 11.43 13.05 Annual average 3.93 2.54 3.13 2.19 3.14 3.14 3.54 2.40 3.67 4.17 1 year 7.07 2.80 6.27 1.27 6.25 5.25 6.80 3.30 6.82 7.31 6 months 3.17 –0.93 2.78 –2.22 2.77 1.77 3.03 –0.34 3.04 3.28 * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. See the discussion following the Fund performance tables on pages 12–14 for more information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Estimated net expenses for the fiscal year ended7/31/12* 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Your fund’s estimated total annual operating expenses for the fiscal year ended 7/31/12 1.76% 2.51% 2.51% 2.26% 2.01% 1.51% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% RetirementReady ® Funds 21 Expense ratios cont. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2050 Fund Net expenses for the fiscal year ended 7/31/12* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.42% 2.17% 2.17% 1.92% 1.67% 1.17% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2045 Fund Net expenses for the fiscal year ended 7/31/12* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2040 Fund Net expenses for the fiscal year ended 7/31/12* 1.20% 1.95% 1.95% 1.70% 1.45% 0.95% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2035 Fund Net expenses for the fiscal year ended 7/31/12* 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2030 Fund Net expenses for the fiscal year ended 7/31/12* 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2025 Fund Net expenses for the fiscal year ended 7/31/12* 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2020 Fund Net expenses for the fiscal year ended 7/31/12* 1.04% 1.79% 1.79% 1.54% 1.29% 0.79% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2015 Fund Net expenses for the fiscal year ended 7/31/12* 1.00% 1.75% 1.75% 1.50% 1.25% 0.75% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 22 RetirementReady ® Funds Expense ratios cont. Class A Class B Class C Class M Class R Class Y Putnam Retirement Income Fund Lifestyle 1 Net expenses for the fiscal year ended 7/31/12* 0.97% 1.72% 1.72% 1.22% 1.22% 0.72% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.09% 1.84% 1.84% 1.34% 1.34% 0.84% Your fund’s annualized expense ratio for the six-month period ended 1/31/13† 0.25% 1.00% 1.00% 0.50% 0.50% 0.00% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and differs from that shown for the annualized expense ratio and in the financial highlights of this report because it includes fees and expenses of the underlying Putnam mutual funds in which the fund invests. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s decision to contractually limit expenses through 11/30/13. † Excludes the expense ratios of the underlying Putnam mutual funds. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2012, to January 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Expenses paid per $1,000*† $1.33 $5.32 $5.32 $4.00 $2.66 $— Ending value (after expenses) $1,117.50 $1,112.60 $1,111.80 $1,113.90 $1,114.60 $1,117.30 Putnam RetirementReady 2050 Fund Expenses paid per $1,000*† $1.33 $5.32 $5.32 $3.99 $2.66 $— Ending value (after expenses) $1,115.70 $1,111.20 $1,111.10 $1,112.10 $1,114.40 $1,117.10 Putnam RetirementReady 2045 Fund Expenses paid per $1,000*† $1.33 $5.31 $5.31 $3.99 $2.66 $— Ending value (after expenses) $1,111.80 $1,107.90 $1,108.00 $1,109.50 $1,110.50 $1,113.40 Putnam RetirementReady 2040 Fund Expenses paid per $1,000*† $1.33 $5.30 $5.30 $3.98 $2.65 $— Ending value (after expenses) $1,107.30 $1,103.70 $1,103.20 $1,104.20 $1,105.70 $1,108.80 Putnam RetirementReady 2035 Fund Expenses paid per $1,000*† $1.32 $5.28 $5.28 $3.96 $2.64 $— Ending value (after expenses) $1,097.60 $1,093.00 $1,093.50 $1,095.20 $1,096.70 $1,099.30 Putnam RetirementReady 2030 Fund Expenses paid per $1,000*† $1.31 $5.24 $5.24 $3.93 $2.62 $— Ending value (after expenses) $1,083.20 $1,079.40 $1,079.30 $1,080.80 $1,082.10 $1,084.60 Putnam RetirementReady 2025 Fund Expenses paid per $1,000*† $1.30 $5.20 $5.20 $3.90 $2.60 $— Ending value (after expenses) $1,066.00 $1,062.10 $1,062.30 $1,063.80 $1,064.70 $1,067.70 Putnam RetirementReady 2020 Fund Expenses paid per $1,000*† $1.29 $5.16 $5.16 $3.87 $2.58 $— Ending value (after expenses) $1,049.60 $1,045.90 $1,045.40 $1,047.20 $1,048.10 $1,050.90 RetirementReady ® Funds 23 Expenses per $1,000 cont. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2015 Fund Expenses paid per $1,000*† $1.28 $5.12 $5.12 $3.85 $2.57 $— Ending value (after expenses) $1,036.60 $1,033.00 $1,032.60 $1,034.40 $1,036.00 $1,038.50 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.28 $5.10 $5.11 $2.56 $2.56 $— Ending value (after expenses) $1,029.50 $1,025.10 $1,025.60 $1,028.20 $1,028.30 $1,030.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2013, use the following calculation method. To find the value of your investment on August 1, 2012, call Putnam at 1-800-225-1581. 24 RetirementReady ® Funds Estimate the expenses you paid cont. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in each of the RetirementReady funds with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund, 2050 Fund, 2045 Fund 2040 Fund, 2035 Fund, 2030 Fund 2025 Fund, 2020 Fund, 2015 Fund Expenses paid per $1,000*† $1.28 $5.09 $5.09 $3.82 $2.55 $— Ending value (after expenses) $1,023.95 $1,020.16 $1,020.16 $1,021.42 $1,022.68 $1,025.21 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.28 $5.09 $5.09 $2.55 $2.55 $— Ending value (after expenses) $1,023.95 $1,020.16 $1,020.16 $1,022.68 $1,022.68 $1,025.21 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. RetirementReady ® Funds 25 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares (4.00% for class A shares and 3.25% for class M shares of Retirement Income Fund Lifestyle 1). Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 26 RetirementReady ® Funds Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each fund will file a complete schedule of their portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds’ Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2013, Putnam employees had approximately $364,000,000 and the Trustees had approximately $87,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. RetirementReady ® Funds 27 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute each fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 28 RetirementReady ® Funds The funds’ portfolios 1/31/13 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.0%)* Putnam Absolute Return 100 Fund Class Y ††† 461 $4,707 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 1,528 17,346 Putnam Absolute Return 700 Fund Class Y ††† 5,005 59,412 Total Absolute Return Funds (cost $80,950) Asset Allocation Funds (89.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 55,083 602,062 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 9,162 130,104 Total Asset Allocation Funds (cost $726,192) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 3,568 $3,568 Total Fixed Income Funds (cost $3,568) Total Investments (cost $810,710) * Percentages indicated are based on net assets of $817,026 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.2%)* Putnam Absolute Return 100 Fund Class Y ††† 6,551 $66,820 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 16,267 184,627 Putnam Absolute Return 700 Fund Class Y ††† 53,271 632,329 Total Absolute Return Funds (cost $857,242) Asset Allocation Funds (89.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 547,753 5,986,942 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 124,785 1,771,950 Total Asset Allocation Funds (cost $7,403,455) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 37,370 $37,370 Total Fixed Income Funds (cost $37,370) Total Investments (cost $8,298,067) * Percentages indicated are based on net assets of $8,678,319 RetirementReady ® Funds 29 The funds’ portfolios 1/31/13 (Unaudited) cont. Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (10.9%)* Putnam Absolute Return 100 Fund Class Y ††† 17,157 $175,002 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 22,723 257,910 Putnam Absolute Return 700 Fund Class Y ††† 74,426 883,432 Total Absolute Return Funds (cost $1,281,872) Asset Allocation Funds (88.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 584,822 6,392,099 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 306,354 4,350,233 Total Asset Allocation Funds (cost $10,147,658) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 52,203 $52,203 Total Fixed Income Funds (cost $52,203) Total Investments (cost $11,481,733) * Percentages indicated are based on net assets of $12,104,583 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (12.1%)* Putnam Absolute Return 100 Fund Class Y ††† 42,183 $430,263 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 36,563 414,991 Putnam Absolute Return 700 Fund Class Y ††† 109,759 1,302,838 Total Absolute Return Funds (cost $2,100,636) Asset Allocation Funds (87.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 546,767 5,976,164 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 675,799 9,596,341 Total Asset Allocation Funds (cost $14,466,463) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 76,100 $76,100 Total Fixed Income Funds (cost $76,100) Total Investments (cost $16,643,199) * Percentages indicated are based on net assets of $17,792,815 30 RetirementReady ® Funds The funds’ portfolios 1/31/13 (Unaudited) cont. Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (15.6%)* Putnam Absolute Return 100 Fund Class Y ††† 63,257 $645,218 Putnam Absolute Return 300 Fund Class Y ††† 9,736 104,077 Putnam Absolute Return 500 Fund Class Y ††† 91,384 1,037,203 Putnam Absolute Return 700 Fund Class Y ††† 197,511 2,344,461 Total Absolute Return Funds (cost $4,029,667) Asset Allocation Funds (82.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 81,282 $1,003,025 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 259,297 2,834,121 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,278,447 18,153,943 Total Asset Allocation Funds (cost $19,899,488) Fixed Income Funds (1.7%)* Putnam Money Market Fund Class A ††† 448,891 $448,891 Total Fixed Income Funds (cost $448,891) Total Investments (cost $24,378,046) * Percentages indicated are based on net assets of $26,565,486 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (22.0%)* Putnam Absolute Return 100 Fund Class Y ††† 98,583 $1,005,547 Putnam Absolute Return 300 Fund Class Y ††† 72,712 777,294 Putnam Absolute Return 500 Fund Class Y ††† 157,265 1,784,957 Putnam Absolute Return 700 Fund Class Y ††† 336,368 3,992,685 Total Absolute Return Funds (cost $7,373,800) Asset Allocation Funds (75.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 603,070 $7,441,890 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,292,396 18,352,024 Total Asset Allocation Funds (cost $23,205,049) Fixed Income Funds (2.9%)* Putnam Money Market Fund Class A ††† 981,779 $981,779 Total Fixed Income Funds (cost $981,779) Total Investments (cost $31,560,628) * Percentages indicated are based on net assets of $34,328,446 RetirementReady ® Funds 31 The funds’ portfolios 1/31/13 (Unaudited) cont. Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (30.3%)* Putnam Absolute Return 100 Fund Class Y ††† 156,082 $1,592,036 Putnam Absolute Return 300 Fund Class Y ††† 213,974 2,287,384 Putnam Absolute Return 500 Fund Class Y ††† 260,739 2,959,388 Putnam Absolute Return 700 Fund Class Y ††† 456,963 5,424,153 Total Absolute Return Funds (cost $11,957,829) Asset Allocation Funds (65.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 1,547,731 $19,099,002 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 39,782 401,397 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 507,677 7,209,011 Total Asset Allocation Funds (cost $24,119,538) Fixed Income Funds (3.9%)* Putnam Money Market Fund Class A ††† 1,562,360 $1,562,360 Total Fixed Income Funds (cost $1,562,360) Total Investments (cost $37,639,727) * Percentages indicated are based on net assets of $40,526,123 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (40.7%)* Putnam Absolute Return 100 Fund Class Y ††† 180,647 $1,842,597 Putnam Absolute Return 300 Fund Class Y ††† 330,846 3,536,746 Putnam Absolute Return 500 Fund Class Y ††† 423,464 4,806,314 Putnam Absolute Return 700 Fund Class Y ††† 370,631 4,399,391 Total Absolute Return Funds (cost $14,260,651) Asset Allocation Funds (54.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 1,227,793 $15,150,965 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 428,494 4,323,499 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $17,870,669) Fixed Income Funds (5.1%)* Putnam Money Market Fund Class A ††† 1,811,958 $1,811,958 Total Fixed Income Funds (cost $1,811,958) Total Investments (cost $33,943,278) * Percentages indicated are based on net assets of $35,862,782 32 RetirementReady ® Funds The funds’ portfolios 1/31/13 (Unaudited) cont. Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (52.2%)* Putnam Absolute Return 100 Fund Class Y ††† 181,453 $1,850,822 Putnam Absolute Return 300 Fund Class Y ††† 378,272 4,043,732 Putnam Absolute Return 500 Fund Class Y ††† 537,131 6,096,434 Putnam Absolute Return 700 Fund Class Y ††† 129,007 1,531,316 Total Absolute Return Funds (cost $13,242,951) Asset Allocation Funds (42.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 304,896 $3,762,417 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 704,124 7,104,611 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $10,020,264) Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A ††† 1,517,682 $1,517,682 Total Fixed Income Funds (cost $1,517,682) Total Investments (cost $24,780,897) * Percentages indicated are based on net assets of $25,900,788 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.0%)* Putnam Absolute Return 100 Fund Class Y ††† 199,628 $2,036,204 Putnam Absolute Return 300 Fund Class Y ††† 448,090 4,790,086 Putnam Absolute Return 500 Fund Class Y ††† 600,834 6,819,468 Putnam Absolute Return 700 Fund Class Y ††† — — Total Absolute Return Funds (cost $13,408,933) Asset Allocation Funds (34.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 768,781 7,757,001 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $7,257,640) Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A ††† 1,336,921 $1,336,921 Total Fixed Income Funds (cost $1,336,921) Total Investments (cost $22,003,494) * Percentages indicated are based on net assets of $22,734,455 RetirementReady ® Funds 33 Key to holding’s abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures Notes to the funds’ portfolios ††† Affiliated Company (Note 5). Unless noted otherwise, the notes to the funds’ portfolio are for the close of the funds’ reporting period, which ran from August 1, 2012 through January 31, 2013 (the reporting period). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds’ investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds’ net assets as of the close of the reporting period: Investments in Securities Fund Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $817,199 $— $— $817,199 Putnam RetirementReady 2050 Fund 8,680,038 — — 8,680,038 Putnam RetirementReady 2045 Fund 12,110,879 — — 12,110,879 Putnam RetirementReady 2040 Fund 17,796,697 — — 17,796,697 Putnam RetirementReady 2035 Fund 26,570,939 — — 26,570,939 Putnam RetirementReady 2030 Fund 34,336,176 — — 34,336,176 Putnam RetirementReady 2025 Fund 40,534,731 — — 40,534,731 Putnam RetirementReady 2020 Fund 35,871,470 — — 35,871,470 Putnam RetirementReady 2015 Fund 25,907,014 — — 25,907,014 Putnam Retirement Income Fund Lifestyle 1 22,739,680 — — 22,739,680 The accompanying notes are an integral part of these financial statements. 34 RetirementReady ® Funds Statements of assets and liabilities 1/31/13 (Unaudited) Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready ASSETS 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $817,199 $8,680,038 $12,110,879 $17,796,697 $26,570,939 Receivable for income distributions from underlying Putnam Fund shares — 3 Receivable for shares of the fund sold 3,342 7,561 7,531 234,406 9,837 Receivable for investments sold 9,277 39,195 158,586 531,887 285,382 Receivable from Manager (Note 2) 1,697 6,911 8,272 12,029 15,427 Total assets LIABILITIES Payable for shares of the fund repurchased — 13,565 108,542 138,095 129,808 Payable for investments purchased 12,619 33,191 61,543 628,168 165,415 Payable for distribution fees (Note 2) 173 1,719 2,328 3,912 5,452 Payable for reports to shareholders 1,319 3,350 3,351 4,880 5,068 Payable for auditing and tax fee 300 3,155 4,515 6,480 9,658 Other accrued expenses 78 406 406 669 701 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $757,174 $13,392,459 $21,425,165 $29,800,315 $43,349,622 Undistributed net investment income (Distributions in excess of net investment income) (Note 1) (4,058) 23,463 117,953 178,356 266,117 Accumulated net realized gain (loss) on investments (Note 1) 57,421 (5,119,574) (10,067,681) (13,339,354) (19,243,146) Net unrealized appreciation of investments 6,489 381,971 629,146 1,153,498 2,192,893 Total — Representing net assets applicable to capital outstanding (Continued on next page) RetirementReady ® Funds 35 Statements of assets and liabilities 1/31/13 (Unaudited) cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement- NET ASSET VALUE Ready Ready Ready Ready Ready AND OFFERING PRICE 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $464,564 $4,310,190 $6,896,855 $9,861,616 $15,176,273 Number of shares outstanding 43,764 311,018 450,050 586,265 884,393 Net asset value and redemption price $10.62 $13.86 $15.32 $16.82 $17.16 Offering price per class A share (100/94.25 of Class A net asset value)* $11.27 $14.71 $16.25 $17.85 $18.21 Computation of net asset value and offering price Class B Net Assets $26,371 $175,189 $213,504 $574,235 $714,570 Number of shares outstanding 2,486 12,735 15,085 36,609 44,823 Net asset value and offering price*** $10.61 $13.76 $14.15 $15.69 $15.94 Computation of net asset value and offering price Class C Net Assets $49,179 $149,460 $168,297 $208,804 $366,987 Number of shares outstanding 4,666 10,932 11,832 13,404 23,012 Net asset value and offering price*** $10.54 $13.67 $14.22 $15.58 $15.95 Computation of net asset value, offering price and redemption price Class M Net Assets $12,032 $23,396 $19,322 $42,007 $40,350 Number of shares outstanding 1,132 1,667 1,291 2,632 2,426 Net asset value and redemption price $10.63 $14.03 $14.97 $15.96 $16.63 Offering price per class M share (100/96.50 of Class M net asset value)* $11.02 $14.54 $15.51 $16.54 $17.23 Computation of net asset value, offering price and redemption price Class R Net Assets $17,759 $1,266,850 $1,230,832 $2,798,982 $3,196,289 Number of shares outstanding 1,673 92,616 78,550 162,422 193,414 Net asset value, offering price and redemption value $10.61**** $13.68 $15.67 $17.23 $16.53 Computation of net asset value, offering price and redemption price Class Y Net Assets $247,121 $2,753,234 $3,575,773 $4,307,171 $7,071,017 Number of shares outstanding 23,240 198,214 198,516 221,883 358,112 Net asset value, offering price and redemption value $10.63 $13.89 $18.01 $19.41 $19.75 Cost of investments (Note 1) $810,710 $8,298,067 $11,481,733 $16,643,199 $24,378,046 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. **** Net asset value may not recalculate due to rounding of fractional shares. 36 RetirementReady ® Funds Statements of assets and liabilities 1/31/13 (Unaudited) cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund ASSETS 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $34,336,176 $40,534,731 $35,871,470 $25,907,014 $22,739,680 Receivable for income distributions from underlying Putnam Fund shares 7 12 14 12 10 Receivable for shares of the fund sold 14,705 25,294 8,794 7,844 1,339 Receivable for investments sold 221,057 372,637 73,614 64,117 149,961 Receivable from Manager (Note 2) 19,919 23,494 21,089 16,450 13,421 Total assets LIABILITIES Payable for shares of the fund repurchased 114,062 141,015 25,995 34,206 3,907 Payable for investments purchased 121,710 256,897 56,422 37,678 147,263 Payable for distribution fees (Note 2) 7,727 8,639 8,693 6,313 5,366 Payable for reports to shareholders 6,221 7,036 6,472 5,366 4,386 Payable for auditing and tax fee 12,799 15,417 13,674 10,332 8,651 Other accrued expenses 899 1,041 943 754 383 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $56,335,706 $66,999,867 $65,251,159 $51,232,896 $30,165,049 Undistributed net investment income (Note 1) 302,102 297,563 250,146 207,615 3,327 Accumulated net realized loss on investments (Note 1) (25,084,910) (29,666,311) (31,566,715) (26,665,840) (8,170,107) Net unrealized appreciation of investments 2,775,548 2,895,004 1,928,192 1,126,117 736,186 Total — Representing net assets applicable to capital outstanding (Continued on next page) RetirementReady ® Funds 37 Statements of assets and liabilities 1/31/13 (Unaudited) cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement NET ASSET VALUE Ready Ready Ready Ready Income Fund AND OFFERING PRICE 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Computation of net asset value, offering price and redemption price Class A Net Assets $19,299,777 $26,487,166 $26,870,645 $20,507,154 $19,307,867 Number of shares outstanding 1,113,910 1,466,021 1,614,238 1,221,774 1,155,021 Net asset value and redemption price $17.33 $18.07 $16.65 $16.78 $16.72 Offering price per class A share (100/94.25 of Class A net asset value)* $18.39 $19.17 $17.67 $17.80 N/A Offering price per class A share (100/96.00 of Class A net asset value)** N/A N/A N/A N/A $17.42 Computation of net asset value and offering price Class B Net Assets $1,107,243 $937,039 $1,045,193 $429,439 $182,207 Number of shares outstanding 66,915 55,212 65,005 26,290 10,955 Net asset value and offering price*** $16.55 $16.97 $16.08 $16.33 $16.63 Computation of net asset value and offering price Class C Net Assets $664,647 $624,125 $856,015 $396,675 $620,841 Number of shares outstanding 40,113 36,721 53,056 24,284 37,232 Net asset value and offering price*** $16.57 $17.00 $16.13 $16.33 $16.68**** Computation of net asset value, offering price and redemption price Class M Net Assets $86,114 $221,286 $129,393 $150,498 $294,220 Number of shares outstanding 5,091 12,877 7,900 9,067 17,558 Net asset value and redemption price $16.92**** $17.19**** $16.38 $16.60 $16.76 Offering price per class M share (100/96.50 of Class M net asset value)* $17.53 $17.81 $16.97 $17.20 Offering price per class M share (100/96.75 of Class M net asset value)* $17.32 Computation of net asset value, offering price and redemption price Class R Net Assets $4,852,017 $3,821,472 $3,319,495 $2,778,045 $1,249,155 Number of shares outstanding 294,945 225,653 206,814 171,175 74,763 Net asset value, offering price and redemption value $16.45 $16.94 $16.05 $16.23 $16.71 Computation of net asset value, offering price and redemption price Class Y Net Assets $8,318,648 $8,435,035 $3,642,041 $1,638,977 $1,080,165 Number of shares outstanding 424,268 465,378 196,901 97,514 64,414 Net asset value, offering price and redemption value $19.61 $18.13 $18.50 $16.81 $16.77 Cost of investments (Note 1) $31,560,628 $37,639,727 $33,943,278 $24,780,897 $22,003,494 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** On retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. **** Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 38 RetirementReady ® Funds Statements of operations For the six months ended 1/31/13 (Unaudited) Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready INVESTMENT INCOME 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Income distributions from underlying Putnam Fund shares (Note 5) $9,328 $93,114 $137,308 $203,430 $300,531 EXPENSES Distribution fees (Note 2) 906 9,385 12,880 21,348 30,233 Auditing and tax fees 300 3,155 4,516 6,480 9,658 Reports to shareholders 630 1,614 1,755 2,577 2,485 Other 131 341 412 580 659 Fees waived and reimbursed by Manager (Note 2) (1,061) (5,110) (6,683) (9,637) (12,802) Total expenses Net investment income Net realized gain (loss) on sale of underlying Putnam Fund shares (Notes 1 and 3) 42,040 (96,295) 14,006 118,322 348,203 Capital gain distribution from underlying Putnam Fund shares (Note 5) 49,931 461,519 502,328 455,054 214,555 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares during the period (17,017) 429,110 588,917 910,257 1,441,242 Net gain on investments Net increase in net assets resulting from operations RetirementReady ® Funds 39 Statements of operations For the six months ended 1/31/13 (Unaudited) cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund INVESTMENT INCOME 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Income distributions from underlying Putnam Fund shares (Note 5) $353,311 $363,455 $314,835 $255,828 $228,764 EXPENSES Distribution fees (Note 2) 43,662 49,579 50,046 37,701 30,909 Auditing and tax fees 12,799 15,417 13,674 10,332 8,651 Reports to shareholders 3,010 3,748 3,313 2,479 2,291 Other 843 1,063 906 678 451 Fees waived and reimbursed by Manager (Note 2) (16,652) (20,228) (17,893) (13,489) (11,393) Total expenses Net investment income Net realized gain on sale of underlying Putnam Fund shares (Notes 1 and 3) 802,778 720,134 509,967 296,238 118,046 Net unrealized appreciation of underlying Putnam Fund shares during the period 1,468,563 1,456,889 909,450 431,875 307,846 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 40 RetirementReady ® Funds Statements of changes in net assets Putnam RetirementReady 2055 Fund — TOTAL INCREASE IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $8,422 $665 Net realized gain (loss) on underlying Putnam Fund shares 91,971 (15,319) Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (17,017) 24,006 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (7,792) (7,418) Class B (364) (208) Class C (600) (727) Class M (158) (219) Class R (272) (351) Class Y (6,835) (2,038) Net realized short-term gain on investments Class A — (592) Class B — (27) Class C — (65) Class M — (23) Class R — (31) Class Y — (153) From net realized long-term gain on investments Class A (1,798) (2,256) Class B (110) (101) Class C (201) (246) Class M (50) (86) Class R (73) (116) Class Y (1,424) (585) Increase from capital share transactions (Note 4) 166,359 332,012 Total increase in net assets NET ASSETS Beginning of period 586,968 260,846 End of period $817,026 $586,968 Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(4,058) $3,541 * Unaudited RetirementReady ® Funds 41 Statements of changes in net assets cont. Putnam RetirementReady 2050 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $83,729 $14,042 Net realized gain on underlying Putnam Fund shares 365,224 32,611 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 429,110 (68,013) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (51,151) (127,663) Class B (879) (4,681) Class C (970) (2,635) Class M (161) (248) Class R (12,884) (28,583) Class Y (37,119) (77,945) Increase (decrease) from capital share transactions (Note 4) 625,740 (333,200) Total increase (decrease) in net assets NET ASSETS Beginning of period 7,277,680 7,873,995 End of period $8,678,319 $7,277,680 Undistributed net investment income, respectively, end of period $23,463 $42,898 Putnam RetirementReady 2045 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $124,428 $32,494 Net realized gain (loss) on underlying Putnam Fund shares 516,334 (118,489) Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 588,917 (356,802) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (168,001) (200,364) Class B (5,359) (3,832) Class C (3,545) (1,020) Class M (415) (350) Class R (28,004) (29,498) Class Y (81,839) (76,692) Increase (decrease) from capital share transactions (Note 4) 487,545 (4,614,971) Total increase (decrease) in net assets NET ASSETS Beginning of period 10,674,522 16,044,046 End of period $12,104,583 $10,674,522 Undistributed net investment income, respectively, end of period $117,953 $280,688 * Unaudited 42 RetirementReady ® Funds Statements of changes in net assets cont. Putnam RetirementReady 2040 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $182,082 $59,855 Net realized gain (loss) on underlying Putnam Fund shares 573,376 (294,570) Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 910,257 (679,485) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (175,542) (193,347) Class B (7,777) (7,727) Class C (2,824) (3,122) Class M (674) (209) Class R (42,406) (41,230) Class Y (70,835) (81,944) Increase (decrease) from capital share transactions (Note 4) 1,350,638 (8,476,201) Total increase (decrease) in net assets NET ASSETS Beginning of period 15,076,520 24,794,500 End of period $17,792,815 $15,076,520 Undistributed net investment income, respectively, end of period $178,356 $296,332 Putnam RetirementReady 2035 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $270,298 $152,962 Net realized gain on underlying Putnam Fund shares 562,758 427,957 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 1,441,242 (1,480,168) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (177,387) (382,241) Class B (4,254) (13,150) Class C (2,715) (5,874) Class M (313) — Class R (33,912) (67,006) Class Y (83,524) (165,898) Increase (decrease) from capital share transactions (Note 4) 1,753,632 (11,306,205) Total increase (decrease) in net assets NET ASSETS Beginning of period 22,839,661 35,679,284 End of period $26,565,486 $22,839,661 Undistributed net investment income, respectively, end of period $266,117 $297,924 * Unaudited RetirementReady ® Funds 43 Statements of changes in net assets cont. Putnam RetirementReady 2030 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $309,649 $322,802 Net realized gain on underlying Putnam Fund shares 802,778 1,005,437 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 1,468,563 (2,029,064) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (184,029) (419,610) Class B (3,230) (16,520) Class C (2,307) (9,323) Class M (446) — Class R (41,139) (92,131) Class Y (84,720) (158,198) Increase (decrease) from capital share transactions (Note 4) 1,251,646 (14,412,987) Total increase (decrease) in net assets NET ASSETS Beginning of period 30,811,681 46,621,275 End of period $34,328,446 $30,811,681 Undistributed net investment income, respectively, end of period $302,102 $308,324 Putnam RetirementReady 2025 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $313,876 $601,893 Net realized gain on underlying Putnam Fund shares 720,134 828,913 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 1,456,889 (1,492,617) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (388,400) (794,855) Class B (7,930) (26,008) Class C (5,097) (15,533) Class M (2,783) (4,205) Class R (49,618) (118,241) Class Y (141,043) (274,787) Increase (decrease) from capital share transactions (Note 4) 766,117 (12,574,928) Total increase (decrease) in net assets NET ASSETS Beginning of period 37,863,978 51,734,346 End of period $40,526,123 $37,863,978 Undistributed net investment income, respectively, end of period $297,563 $578,558 * Unaudited 44 RetirementReady ® Funds Statements of changes in net assets cont. Putnam RetirementReady 2020 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $264,789 $700,039 Net realized gain on underlying Putnam Fund shares 509,967 467,637 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 909,450 (961,206) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (521,332) (1,113,015) Class B (14,838) (31,902) Class C (11,717) (27,373) Class M (1,918) (6,310) Class R (59,037) (143,151) Class Y (73,667) (194,103) Increase (decrease) from capital share transactions (Note 4) 933,961 (13,647,173) Total increase (decrease) in net assets NET ASSETS Beginning of period 33,927,124 48,883,681 End of period $35,862,782 $33,927,124 Undistributed net investment income, respectively, end of period $250,146 $667,866 Putnam RetirementReady 2015 Fund — TOTAL DECREASE IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $218,127 $516,275 Net realized gain on underlying Putnam Fund shares 296,238 130,709 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 431,875 (528,301) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (399,632) (994,577) Class B (5,027) (20,937) Class C (4,258) (27,475) Class M (2,199) (6,293) Class R (48,643) (130,764) Class Y (39,651) (128,681) Decrease from capital share transactions (Note 4) (548,515) (12,986,114) Total decrease in net assets NET ASSETS Beginning of period 26,002,473 40,178,631 End of period $25,900,788 $26,002,473 Undistributed net investment income, respectively, end of period $207,615 $488,898 * Unaudited RetirementReady ® Funds 45 Statements of changes in net assets cont. Putnam Retirement Income Fund Lifestyle 1 — TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/13* Year ended 7/31/12 Operations: Net investment income $197,855 $403,631 Net realized gain on underlying Putnam Fund shares 118,046 83,604 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 307,846 (232,063) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (169,803) (322,257) Class B (1,285) (2,564) Class C (4,109) (6,196) Class M (2,473) (4,681) Class R (10,001) (20,869) Class Y (11,006) (42,915) Increase (decrease) from capital share transactions (Note 4) 1,046,153 (7,639,724) Total increase (decrease) in net assets NET ASSETS Beginning of period 21,263,232 29,047,266 End of period $22,734,455 $21,263,232 Undistributed net investment income, respectively, end of period $3,327 $4,149 * Unaudited The accompanying notes are an integral part of these financial statements. 46 RetirementReady ® Funds This page left blank intentionally. RetirementReady ® Funds 47 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2013 ** .11 1.03 (.20) (.05) 11.75 * .13 * 1.04 * 91 * July 31, 2012 .02 (.02) — e (.26) (.10) .25 .26 167 July 31, 2011† — e .83 (.65) (.09) 8.53 * .17 * (.01) * 101 * Class B January 31, 2013 ** .08 1.01 (.15) (.05) 11.26 * .50 * .74 * 91 * July 31, 2012 (.05) (.02) (.16) (.10) 12 1.00 (.56) 167 July 31, 2011 † .12 .67 (.65) (.09) 8.03 * 17 .67 * 1.13 * 101 * Class C January 31, 2013 ** .07 1.00 (.13) (.05) 11.18 * .50 * .67 * 91 * July 31, 2012 (.06) — e (.24) (.10) 36 1.00 (.58) 167 July 31, 2011 † .16 .63 (.65) (.09) 8.03 * 15 .67 * 1.58 * 101 * Class M January 31, 2013 ** .08 1.02 (.14) (.05) 11.39 * .38 * .75 * 91 * July 31, 2012 (.03) (.01) (.20) (.10) 11 .75 (.30) 167 July 31, 2011 † .21 .59 (.65) (.09) 8.16 * 12 .50 * 2.02 * 101 * Class R January 31, 2013 ** .09 1.02 (.17) (.05) 11.46 * .25 * .90 * 91 * July 31, 2012 — e (.02) (.24) (.10) 15 .50 (.04) 167 July 31, 2011 † .23 .59 (.65) (.09) 8.40 * 11 .33 * 2.23 * 101 * Class Y January 31, 2013 ** .14 1.00 (.22) (.05) 11.73 * — * 1.33 * 91 * July 31, 2012 .03 — e (.28) (.10) — .27 167 July 31, 2011 † .18 .68 (.66) (.09) 8.76 * 28 — 1.73 * 101 * See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 48 RetirementReady ® Funds RetirementReady ® Funds 49 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A January 31, 2013 ** .14 1.31 (.17) — — 11.57 * .13 * 1.05 * 29 * July 31, 2012 .02 .15 (.45) — — .25 .19 61 July 31, 2011 .36 1.56 (.94) — — .25 2.84 72 July 31, 2010 .66 .90 (1.87) — — e .25 5.36 86 July 31, 2009 .07 (3.08) (.19) (.44) — e .35 .64 171 July 31, 2008 .21 (2.85) (.51) (2.20) — .35 1.13 151 Class B January 31, 2013 ** .08 1.30 (.07) — — 11.12 * .50 * .63 * 29 * July 31, 2012 (.06) .13 (.38) — — 1.00 (.54) 61 July 31, 2011 .20 1.61 (.82) — — 1.00 1.56 72 July 31, 2010 .67 .79 (1.78) — — e 1.00 5.45 86 July 31, 2009 (.02) (3.05) (.09) (.44) — e 1.10 (.19) 171 July 31, 2008 .06 (2.83) (.36) (2.20) — 1.10 .31 151 Class C January 31, 2013 ** .09 1.28 (.09) — — 11.11 * .50 * .69 * 29 * July 31, 2012 (.07) .15 (.37) — — 1.00 (.57) 61 July 31, 2011 .20 1.60 (.86) — — 87 1.00 1.61 72 July 31, 2010 .54 .92 (1.80) — — e 65 1.00 4.44 86 July 31, 2009 (.03) (3.05) (.10) (.44) — e 46 1.10 (.29) 171 July 31, 2008 .05 (2.81) (.46) (2.20) — 34 1.10 .29 151 Class M January 31, 2013 ** .11 1.31 (.10) — — 11.21 * .38 * .83 * 29 * July 31, 2012 (.06) .19 (.16) — — 18 .75 (.48) 61 July 31, 2011 .24 1.60 (.89) — — 90 .75 1.85 72 July 31, 2010 .60 .89 (1.82) — — e 57 .75 4.92 86 July 31, 2009 — e (3.05) (.13) (.44) — e 43 .85 (.01) 171 July 31, 2008 .10 (2.83) (.45) (2.20) — 36 .85 .54 151 Class R January 31, 2013 ** .12 1.29 (.14) — — 11.44 * .25 * .93 * 29 * July 31, 2012 (.01) .14 (.44) — — .50 (.06) 61 July 31, 2011 .26 1.60 (.91) — — .50 2.08 72 July 31, 2010 .62 .91 (1.86) — — e .50 5.09 86 July 31, 2009 .02 (3.05) (.17) (.44) — e .60 .18 171 July 31, 2008 .13 (2.81) (.50) (2.20) — .60 .73 151 Class Y January 31, 2013 ** .15 1.32 (.20) — — 11.71 * — * 1.14 * 29 * July 31, 2012 .05 .15 (.49) — — — .41 61 July 31, 2011 .32 1.64 (.97) — — — 2.48 72 July 31, 2010 .76 .84 (1.90) — — e — 6.11 86 July 31, 2009 .11 (3.12) (.22) (.44) — e .10 .95 171 July 31, 2008 .24 (2.85) (.56) (2.20) — .10 1.26 151 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 50 RetirementReady ® Funds RetirementReady ® Funds 51 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A January 31, 2013 ** .16 1.40 (.38) — — 11.18 * .13 * 1.08 * 31 * July 31, 2012 .04 .16 (.43) — — .25 .29 47 July 31, 2011 .40 1.71 (.98) — — .25 2.77 48 July 31, 2010 .70 1.02 (1.71) — — e .25 5.16 76 July 31, 2009 .09 (3.27) (.01) (.68) — e .35 .73 158 July 31, 2008 .26 (3.04) (.93) (5.58) — e .34 1.21 134 Class B January 31, 2013 ** .10 1.29 (.30) — — 10.79 * .50 * .76 * 31 * July 31, 2012 (.07) .15 (.34) — — 1.00 (.55) 47 July 31, 2011 .23 1.63 (.88) — — 1.00 1.76 48 July 31, 2010 .62 .90 (1.63) — — e 1.00 4.86 76 July 31, 2009 (.02) (3.10) — (.68) — e 1.10 (.14) 158 July 31, 2008 .09 (2.89) (.79) (5.58) — e 1.09 .45 134 Class C January 31, 2013 ** .11 1.29 (.34) — — 10.80 * .50 * .83 * 31 * July 31, 2012 (.07) .16 (.35) — — 62 1.00 (.53) 47 July 31, 2011 .24 1.64 (.92) — — 41 1.00 1.81 48 July 31, 2010 .54 1.00 (1.64) — — e 22 1.00 4.21 76 July 31, 2009 — e (3.15) — (.68) — e 13 1.10 .01 158 July 31, 2008 .08 (2.90) (.80) (5.58) — e 20 1.09 .40 134 Class M January 31, 2013 ** .14 1.36 (.34) — — 10.95 * .38 * 1.00 * 31 * July 31, 2012 (.03) .16 (.40) — — 13 .75 (.19) 47 July 31, 2011 .28 1.72 (.93) — — 9 .75 2.01 48 July 31, 2010 .63 1.00 (1.65) — — e 6 .75 4.71 76 July 31, 2009 .02 (3.24) — (.68) — e 5 .85 .18 158 July 31, 2008 .02 (2.88) (.35) (5.58) .01 7 .84 .13 134 Class R January 31, 2013 ** .15 1.43 (.35) — — 11.05 * .25 * .97 * 31 * July 31, 2012 .01 .16 (.41) — — .50 .04 47 July 31, 2011 .35 1.77 (.96) — — .50 2.36 48 July 31, 2010 .61 1.10 (1.68) — — e .50 4.42 76 July 31, 2009 .05 (3.32) — (.68) — e .60 .37 158 July 31, 2008 .17 (3.06) (.93) (5.58) — .59 .82 134 Class Y January 31, 2013 ** .20 1.66 (.42) — — 11.34 * — * 1.18 * 31 * July 31, 2012 .07 .20 (.47) — — — .44 47 July 31, 2011 .47 2.02 (1.02) — — — 2.82 48 July 31, 2010 .92 1.08 (1.75) — — e — 5.88 76 July 31, 2009 .13 (3.68) (.05) (.68) — e .10 .92 158 July 31, 2008 .31 (3.38) (1.01) (5.58) — e .09 1.29 134 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 52 RetirementReady ® Funds RetirementReady ® Funds 53 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A January 31, 2013 ** .18 1.47 (.31) — — 10.73 * .13 * 1.14 * 32 * July 31, 2012 .06 .17 (.34) — — .25 .39 43 July 31, 2011 .46 1.78 (.88) — — .25 2.98 45 July 31, 2010 .70 1.14 (1.53) — — e .25 4.84 75 July 31, 2009 .12 (3.18) (.04) (.48) — e .35 .93 158 July 31, 2008 .31 (3.06) (.93) (4.92) — e .34 1.44 134 Class B January 31, 2013 ** .12 1.37 (.22) — — 10.37 * .50 * .79 * 32 * July 31, 2012 (.05) .16 (.25) — — 1.00 (.34) 43 July 31, 2011 .32 1.67 (.81) — — 1.00 2.21 45 July 31, 2010 .52 1.12 (1.43) — — e 1.00 3.83 75 July 31, 2009 .01 (3.03) — (.48) — e 1.10 .09 158 July 31, 2008 .10 (2.88) (.75) (4.92) — e 1.09 .50 134 Class C January 31, 2013 ** .13 1.34 (.22) — — 10.32 * .50 * .86 * 32 * July 31, 2012 (.04) .16 (.28) — — 1.00 (.32) 43 July 31, 2011 .27 1.70 (.80) — — 1.00 1.88 45 July 31, 2010 .47 1.16 (1.47) — — e 90 1.00 3.44 75 July 31, 2009 (.02) (2.99) — (.48) — e 38 1.10 (.14) 158 July 31, 2008 .11 (2.88) (.86) (4.92) — e 30 1.09 .57 134 Class M January 31, 2013 ** .16 1.36 (.27) — — 10.42 * .38 * 1.04 * 32 * July 31, 2012 (.05) .20 (.21) — — 26 .75 (.33) 43 July 31, 2011 .31 1.75 (.82) — — 31 .75 2.11 45 July 31, 2010 .50 1.19 (1.48) — — e 18 .75 3.58 75 July 31, 2009 .02 (3.04) — (.48) — e 15 .85 .13 158 July 31, 2008 .18 (2.92) (.76) (4.92) — e 9 .84 .88 134 Class R January 31, 2013 ** .17 1.49 (.27) — — 10.57 * .25 * 1.00 * 32 * July 31, 2012 .02 .19 (.32) — — .50 .14 43 July 31, 2011 .42 1.82 (.86) — — .50 2.63 45 July 31, 2010 .57 1.28 (1.51) — — e .50 3.86 75 July 31, 2009 .06 (3.23) (.01) (.48) — e .60 .46 158 July 31, 2008 .20 (3.06) (.94) (4.92) — e .59 .98 134 Class Y January 31, 2013 ** .22 1.70 (.34) — — 10.88 * — * 1.17 * 32 * July 31, 2012 .09 .22 (.39) — — — .52 43 July 31, 2011 .53 2.07 (.92) — — — 2.99 45 July 31, 2010 .86 1.26 (1.57) — — e — 5.22 75 July 31, 2009 .15 (3.54) (.08) (.48) — e .10 1.05 158 July 31, 2008 .36 (3.38) (1.00) (4.92) — e .09 1.50 134 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 54 RetirementReady ® Funds RetirementReady ® Funds 55 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A January 31, 2013 ** .18 1.36 (.21) — — 9.76 * .13 * 1.10 * 24 * July 31, 2012 .09 .15 (.42) — — .25 .62 42 July 31, 2011 .52 1.67 (.68) — — .25 3.32 45 July 31, 2010 .62 1.23 (.97) — — e .25 4.29 65 July 31, 2009 .14 (3.00) (.06) (.48) — e .35 1.12 153 July 31, 2008 .34 (2.84) (.94) (4.67) — e .34 1.65 127 Class B January 31, 2013 ** .11 1.25 (.10) — — 9.30 * .50 * .70 * 24 * July 31, 2012 (.02) .14 (.33) — — 1.00 (.12) 42 July 31, 2011 .35 1.58 (.59) — — 1.00 2.40 45 July 31, 2010 .51 1.13 (.89) — — e 1.00 3.74 65 July 31, 2009 .03 (2.82) — (.48) — e 1.10 .23 153 July 31, 2008 .16 (2.69) (.79) (4.67) — e 1.09 .85 127 Class C January 31, 2013 ** .10 1.27 (.12) — — 9.35 * .50 * .69 * 24 * July 31, 2012 (.01) .13 (.33) — — 1.00 (.07) 42 July 31, 2011 .34 1.60 (.60) — — 1.00 2.33 45 July 31, 2010 .42 1.21 (.89) — — e 1.00 3.08 65 July 31, 2009 .01 (2.80) — (.48) — e 1.10 .08 153 July 31, 2008 .15 (2.68) (.82) (4.67) — e 1.09 .78 127 Class M January 31, 2013 ** .14 1.31 (.14) — — 9.52 * .38 * .87 * 24 * July 31, 2012 (.06) .24 — 32 .75 (.40) 42 July 31, 2011 .37 1.63 (.61) — — 75 .75 2.45 45 July 31, 2010 .51 1.17 (.90) — — e 65 .75 3.69 65 July 31, 2009 .07 (2.85) (.02) (.48) — e 58 .85 .63 153 July 31, 2008 .21 (2.72) (.83) (4.67) — e 53 .84 1.08 127 Class R January 31, 2013 ** .16 1.31 (.18) — — 9.67 * .25 * 1.02 * 24 * July 31, 2012 .05 .14 (.40) — — .50 .37 42 July 31, 2011 .41 1.67 (.67) — — .50 2.66 45 July 31, 2010 .45 1.31 (.94) — — e .50 3.21 65 July 31, 2009 .07 (2.89) (.05) (.48) — e .60 .61 153 July 31, 2008 .25 (2.74) (.93) (4.67) — e .59 1.28 127 Class Y January 31, 2013 ** .23 1.57 (.25) — — 9.93 * — * 1.23 * 24 * July 31, 2012 .14 .18 (.47) — — — .78 42 July 31, 2011 .59 1.95 (.72) — — — 3.24 45 July 31, 2010 .79 1.34 (1.00) — — e — 4.78 65 July 31, 2009 .20 (3.36) (.10) (.48) — e .10 1.37 153 July 31, 2008 .41 (3.18) (1.01) (4.67) — e .09 1.77 127 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 56 RetirementReady ® Funds RetirementReady ® Funds 57 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A January 31, 2013 ** .16 1.18 (.17) — — 8.32 * .13 * .96 * 30 * July 31, 2012 .15 .14 (.35) — — .25 1.00 41 July 31, 2011 .54 1.51 (.53) — — .25 3.39 43 July 31, 2010 .53 1.31 (.60) — — e .25 3.66 73 July 31, 2009 .17 (2.85) (.11) (.60) — e .35 1.33 148 July 31, 2008 .39 (2.70) (.94) (4.59) — e .34 1.93 122 Class B January 31, 2013 ** .09 1.13 (.05) — — 7.94 * .50 * .59 * 30 * July 31, 2012 .04 .12 (.25) — — 1.00 .28 41 July 31, 2011 .38 1.47 (.44) — — 1.00 2.48 43 July 31, 2010 .42 1.24 (.52) — — e 1.00 3.00 73 July 31, 2009 .05 (2.70) — e (.60) — e 1.10 .38 148 July 31, 2008 .20 (2.57) (.78) (4.59) — e 1.09 1.07 122 Class C January 31, 2013 ** .10 1.12 (.06) — — 7.93 * .50 * .60 * 30 * July 31, 2012 .04 .13 (.26) — — 1.00 .29 41 July 31, 2011 .35 1.50 (.46) — — 1.00 2.30 43 July 31, 2010 .29 1.39 (.54) — — e 1.00 2.07 73 July 31, 2009 .03 (2.70) — e (.60) — e 1.10 .25 148 July 31, 2008 .20 (2.59) (.81) (4.59) — e 1.09 1.03 122 Class M January 31, 2013 ** .12 1.15 (.09) — — 8.08 * .38 * .73 * 30 * July 31, 2012 — e .22 — 76 .75 .01 41 July 31, 2011 .43 1.46 (.46) — — .75 2.80 43 July 31, 2010 .45 1.25 (.54) — — e .75 3.21 73 July 31, 2009 .08 (2.71) (.04) (.60) — e .85 .69 148 July 31, 2008 .27 (2.60) (.83) (4.59) — e .84 1.38 122 Class R January 31, 2013 ** .14 1.11 (.13) — — 8.21 * .25 * .85 * 30 * July 31, 2012 .11 .13 (.34) — — .50 .73 41 July 31, 2011 .46 1.46 (.54) — — .50 3.04 43 July 31, 2010 .29 1.45 (.58) — — e .50 2.09 73 July 31, 2009 .11 (2.72) (.09) (.60) — e .60 .94 148 July 31, 2008 .29 (2.57) (.94) (4.59) — e .59 1.57 122 Class Y January 31, 2013 ** .21 1.33 (.21) — — 8.46 * — * 1.10 * 30 * July 31, 2012 .21 .16 (.40) — — — 1.19 41 July 31, 2011 .62 1.73 (.57) — — — 3.42 43 July 31, 2010 .71 1.40 (.64) — — e — 4.32 73 July 31, 2009 .25 (3.18) (.15) (.60) — e .10 1.79 148 July 31, 2008 .47 (2.99) (1.01) (4.59) — e .09 2.09 122 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 58 RetirementReady ® Funds RetirementReady ® Funds 59 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A January 31, 2013 ** .14 .99 (.27) — — 6.60 * .13 * .81 * 26 * July 31, 2012 .26 .15 (.56) — — .25 1.54 43 July 31, 2011 .59 1.36 (.57) — — .25 3.46 50 July 31, 2010 .56 1.41 (.53) — — e .25 3.56 79 July 31, 2009 .26 (2.90) (.15) (.45) — e .35 1.95 139 July 31, 2008 .47 (2.68) (.97) (4.69) — e .34 2.18 118 Class B January 31, 2013 ** .07 .93 (.15) — — 6.21 * .50 * .42 * 26 * July 31, 2012 .13 .14 (.46) — — 1.00 .86 43 July 31, 2011 .42 1.30 (.46) — — 1.00 2.64 50 July 31, 2010 .41 1.33 (.44) — — e 1.00 2.77 79 July 31, 2009 .14 (2.71) (.03) (.45) — e 1.10 1.09 139 July 31, 2008 .28 (2.53) (.81) (4.69) — e 1.09 1.40 118 Class C January 31, 2013 ** .06 .94 (.14) — — 6.23 * .50 * .38 * 26 * July 31, 2012 .13 .14 (.48) — — 1.00 .80 43 July 31, 2011 .38 1.34 (.48) — — 1.00 2.37 50 July 31, 2010 .36 1.39 (.45) — — e 1.00 2.43 79 July 31, 2009 .12 (2.70) (.03) (.45) — e 1.10 .95 139 July 31, 2008 .28 (2.53) (.83) (4.69) — e 1.09 1.39 118 Class M January 31, 2013 ** .11 .93 (.22) — — 6.38 * .38 * .63 * 26 * July 31, 2012 .18 .13 (.48) — — .75 1.12 43 July 31, 2011 .45 1.33 (.50) — — .75 2.79 50 July 31, 2010 .48 1.33 (.50) — — e .75 3.18 79 July 31, 2009 .18 (2.74) — (.45) — e 94 .85 1.36 139 July 31, 2008 .34 (2.56) (.85) (4.69) — e .84 1.67 118 Class R January 31, 2013 ** .11 .93 (.23) — — 6.47 * .25 * .68 * 26 * July 31, 2012 .21 .14 (.54) — — .50 1.31 43 July 31, 2011 .49 1.31 (.57) — — .50 3.04 50 July 31, 2010 .45 1.38 (.51) — — e .50 3.01 79 July 31, 2009 .18 (2.73) (.14) (.45) — e .60 1.46 139 July 31, 2008 .34 (2.50) (.96) (4.69) — e .59 1.77 118 Class Y January 31, 2013 ** .16 1.00 (.31) — — 6.77 * — * .93 * 26 * July 31, 2012 .30 .15 (.62) — — — 1.80 43 July 31, 2011 .60 1.41 (.61) — — — 3.47 50 July 31, 2010 .67 1.34 (.57) — — e — 4.24 79 July 31, 2009 .34 (2.95) (.20) (.45) — e .10 2.48 139 July 31, 2008 .50 (2.67) (1.04) (4.69) — e .09 2.32 118 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 60 RetirementReady ® Funds RetirementReady ® Funds 61 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A January 31, 2013 ** .13 .67 (.34) — — 4.96 * .13 * .78 * 25 * July 31, 2012 .30 .14 (.70) — — .25 1.93 39 July 31, 2011 .54 1.03 (.56) — — .25 3.34 55 July 31, 2010 .54 1.30 (.66) — — e .25 3.54 84 July 31, 2009 .44 (2.73) (.23) (.23) — e .35 3.30 138 July 31, 2008 .52 (2.29) (.89) (3.37) — e .34 2.58 115 Class B January 31, 2013 ** .07 .64 (.23) — — 4.59 * .50 * .41 * 25 * July 31, 2012 .18 .13 (.61) — — 1.00 1.17 39 July 31, 2011 .39 1.01 (.44) — — 1.00 2.47 55 July 31, 2010 .42 1.25 (.57) — — e 1.00 2.87 84 July 31, 2009 .32 (2.60) (.11) (.23) — e 1.10 2.49 138 July 31, 2008 .33 (2.20) (.75) (3.37) — e 1.09 1.75 115 Class C January 31, 2013 ** .06 .65 (.23) — — 4.54 * .50 * .39 * 25 * July 31, 2012 .18 .13 (.61) — — 1.00 1.15 39 July 31, 2011 .33 1.07 (.44) — — 1.00 2.08 55 July 31, 2010 .41 1.27 (.59) — — e 1.00 2.75 84 July 31, 2009 .29 (2.59) (.12) (.23) — e 1.10 2.27 138 July 31, 2008 .33 (2.21) (.77) (3.37) — e 1.09 1.77 115 Class M January 31, 2013 ** .08 .67 (.25) — — 4.72 * .38 * .51 * 25 * July 31, 2012 .24 .11 (.61) — — .75 1.54 39 July 31, 2011 .46 1.00 (.48) — — .75 2.91 55 July 31, 2010 .46 1.27 (.59) — — e .75 3.08 84 July 31, 2009 .37 (2.62) (.06) (.23) — e .85 2.81 138 July 31, 2008 .39 (2.22) (.81) (3.37) — e .84 2.03 115 Class R January 31, 2013 ** .11 .64 (.30) — — 4.81 * .25 * .66 * 25 * July 31, 2012 .26 .13 (.68) — — .50 1.72 39 July 31, 2011 .48 1.01 (.58) — — .50 3.06 55 July 31, 2010 .43 1.31 (.63) — — e .50 2.89 84 July 31, 2009 .38 (2.63) (.22) (.23) — e .60 3.01 138 July 31, 2008 .40 (2.18) (.88) (3.37) — e .59 2.17 115 Class Y January 31, 2013 ** .17 .74 (.38) — — 5.09 * — * .91 * 25 * July 31, 2012 .40 .13 (.75) — — — 2.27 39 July 31, 2011 .61 1.18 (.61) — — — 3.42 55 July 31, 2010 .69 1.37 (.70) — — e — 4.10 84 July 31, 2009 .55 (3.00) (.28) (.23) — e .10 3.72 138 July 31, 2008 .60 (2.49) (.96) (3.37) — e .09 2.76 115 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 62 RetirementReady ® Funds RetirementReady ® Funds 63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2015 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A January 31, 2013 ** .14 .46 (.33) — — 3.66 * .13 * .85 * 21 * July 31, 2012 .29 .10 (.81) — — .25 1.79 40 July 31, 2011 .51 .79 (.59) — — .25 3.06 55 July 31, 2010 .52 1.17 (.72) — — e .25 3.25 90 July 31, 2009 .66 (2.84) (.50) (.21) — e .35 4.58 126 July 31, 2008 .66 (1.96) (.93) (2.24) — e .34 3.25 109 Class B January 31, 2013 ** .07 .46 (.20) — — 3.30 * .50 * .44 * 21 * July 31, 2012 .19 .07 (.71) — — 1.00 1.18 40 July 31, 2011 .37 .77 (.47) — — 1.00 2.27 55 July 31, 2010 .39 1.13 (.62) — — e 1.00 2.51 90 July 31, 2009 .52 (2.73) (.33) (.21) — e 1.10 3.68 126 July 31, 2008 .49 (1.91) (.76) (2.24) — e 1.09 2.48 109 Class C January 31, 2013 ** .07 .45 (.18) — — 3.26 * .50 * .43 * 21 * July 31, 2012 .21 .05 (.71) — — 1.00 1.35 40 July 31, 2011 .37 .77 (.45) — — 1.00 2.28 55 July 31, 2010 .32 1.21 (.66) — — e 1.00 2.04 90 July 31, 2009 .54 (2.76) (.38) (.21) — e 1.10 3.78 126 July 31, 2008 .48 (1.90) (.74) (2.24) — e 1.09 2.47 109 Class M January 31, 2013 ** .10 .46 (.25) — — 3.44 * .38 * .61 * 21 * July 31, 2012 .20 .11 (.65) — — .75 1.27 40 July 31, 2011 .41 .78 (.52) — — .75 2.51 55 July 31, 2010 .41 1.18 (.65) — — e .75 2.56 90 July 31, 2009 .55 (2.74) (.36) (.21) — e .85 3.75 126 July 31, 2008 .52 (1.90) (.83) (2.24) — e .84 2.71 109 Class R January 31, 2013 ** .12 .45 (.29) — — 3.60 * .25 * .74 * 21 * July 31, 2012 .25 .09 (.79) — — .50 1.61 40 July 31, 2011 .46 .76 (.59) — — .50 2.82 55 July 31, 2010 .41 1.20 (.72) — — e .50 2.63 90 July 31, 2009 .54 (2.71) (.49) (.21) — e .60 3.89 126 July 31, 2008 .57 (1.90) (.92) (2.24) — e .59 2.96 109 Class Y January 31, 2013 ** .17 .46 (.37) — — 3.85 * — * 1.00 * 21 * July 31, 2012 .35 .08 (.87) — — — 2.14 40 July 31, 2011 .55 .79 (.64) — — — 3.27 55 July 31, 2010 .58 1.16 (.76) — — e — 3.60 90 July 31, 2009 .76 (2.92) (.54) (.21) — e .10 5.14 126 July 31, 2008 .72 (1.97) (.99) (2.24) — e .09 3.47 109 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64 RetirementReady ® Funds RetirementReady ® Funds 65 Financial highlights (For a common share outstanding throughout the period) Putnam Retirement Income Fund Lifestyle 1 INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A January 31, 2013 ** .15 .33 (.15) — — 2.95 * .13 * .92 * 21 * July 31, 2012 .28 .09 (.28) — — .25 1.78 40 July 31, 2011 .51 .39 (.47) — — .25 3.16 38 July 31, 2010 .43 .96 (.44) — — e .25 2.71 136 July 31, 2009 .89 (1.93) (.89) — — e .35 6.43 137 July 31, 2008 .71 (1.28) (.78) (.82) — e .34 3.89 139 Class B January 31, 2013 ** .09 .32 (.12) — — 2.51 * .50 * .53 * 21 * July 31, 2012 .17 .08 (.21) — — 1.00 1.05 40 July 31, 2011 .39 .38 (.37) — — 1.00 2.43 38 July 31, 2010 .30 .99 (.33) — — e 42 1.00 1.91 136 July 31, 2009 .78 (1.93) (.79) — — e 42 1.10 5.61 137 July 31, 2008 .56 (1.28) (.62) (.82) — e 43 1.09 3.03 139 Class C January 31, 2013 ** .09 .33 (.12) — — 2.56 * .50 * .53 * 21 * July 31, 2012 .15 .10 (.21) — — 1.00 .95 40 July 31, 2011 .41 .37 (.37) — — 1.00 2.50 38 July 31, 2010 .26 1.02 (.32) — — e 1.00 1.64 136 July 31, 2009 .83 (1.98) (.79) — — e 1.10 6.36 137 July 31, 2008 .57 (1.28) (.63) (.82) — e 1 1.09 3.14 139 Class M January 31, 2013 ** .13 .33 (.13) — — 2.82 * .25 * .79 * 21 * July 31, 2012 .24 .09 (.24) — — .50 1.52 40 July 31, 2011 .38 .44 (.39) — — .72 2.36 38 July 31, 2010 .35 .97 (.36) — — e .75 2.22 136 July 31, 2009 .94 (2.06) (.82) — — e .85 7.15 137 July 31, 2008 .62 (1.29) (.69) (.82) — e .84 3.54 139 Class R January 31, 2013 ** .13 .33 (.13) — — 2.83 * .25 * .80 * 21 * July 31, 2012 .25 .07 (.24) — — .50 1.55 40 July 31, 2011 .52 .34 (.43) — — .50 3.22 38 July 31, 2010 .34 1.02 (.41) — — e .50 2.18 136 July 31, 2009 .84 (1.92) (.85) — — e 77 .60 6.10 137 July 31, 2008 .65 (1.28) (.73) (.82) — e .59 3.63 139 Class Y January 31, 2013 ** .18 .32 (.17) — — 3.07 * — * 1.06 * 21 * July 31, 2012 .34 .07 (.32) — — — 2.14 40 July 31, 2011 .52 .41 (.50) — — — 3.20 38 July 31, 2010 .49 .95 (.48) — — e — 3.13 136 July 31, 2009 .96 (1.98) (.92) — — e .10 6.81 137 July 31, 2008 .75 (1.28) (.82) (.82) — e .09 4.13 139 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66 RetirementReady ® Funds RetirementReady ® Funds 67 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period November 30, 2010 (commencement of operations) to July 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each fund’s average net assets (Note 2): 1/31/13 7/31/12 7/31/11 7/31/10 7/31/09 7/31/08 Putnam RetirementReady 2055 Fund 0.14% 7.30% 23.04% N/A N/A N/A Putnam RetirementReady 2050 Fund 0.06 0.15 0.22 0.13% 0.06% 0.05% Putnam RetirementReady 2045 Fund 0.06 0.12 0.18 0.08 0.02 0.02 Putnam RetirementReady 2040 Fund 0.06 0.12 0.17 0.08 0.02 0.01 Putnam RetirementReady 2035 Fund 0.05 0.11 0.08 0.08 0.02 0.01 Putnam RetirementReady 2030 Fund 0.05 0.11 0.08 0.08 0.02 0.01 Putnam RetirementReady 2025 Fund 0.05 0.10 0.08 0.08 0.02 0.01 Putnam RetirementReady 2020 Fund 0.05 0.10 0.08 0.08 0.01 0.01 Putnam RetirementReady 2015 Fund 0.05 0.11 0.07 0.07 0.01 <0.01 Putnam Retirement Income Fund Lifestyle 1 0.05 0.12 0.07 0.25 0.01 <0.01 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 68 RetirementReady ® Funds Notes to financial statements 1/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2012 through January 31, 2013. Each of Putnam RetirementReady® Funds: Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, and Putnam Retirement Income Fund Lifestyle 1 (collectively the funds) is a diversified series of Putnam RetirementReady® Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end investment company. Each fund, except the Putnam Retirement Income Fund Lifestyle 1, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2015. The tenth fund is named Putnam Retirement Income Fund Lifestyle 1. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the fund’s target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a fund’s asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a fund’s target percentages correspond to those of the Putnam Retirement Income Fund Lifestyle 1, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam Retirement Income Fund Lifestyle 1. These financial statements report on each fund which may invest in the following Putnam Funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Dynamic Asset Allocation Balanced Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Dynamic Asset Allocation Equity Fund, Putnam Dynamic Asset Allocation Growth Fund and Putnam Money Market Fund (the underlying Putnam Funds), which are managed by Putnam Management. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% (4.00% for Putnam Retirement Income Fund Lifestyle 1) and 3.50% (3.25% for Putnam Retirement Income Fund Lifestyle 1), respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund’s management team expects the risk of material loss to be remote. RetirementReady ® Funds 69 Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds’ federal tax returns for the prior three fiscal years, or life of the fund, if shorter, remain subject to examination by the Internal Revenue Service. At July 31, 2012, the following funds had capital loss carryovers in the following amounts, which will expire on the following dates: Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2050 Fund $4,949,409 N/A $4,949,409 July 31, 2018 Putnam RetirementReady 2045 Fund 491 $7,498 7,989 * 9,995,400 N/A 9,995,400 July 31, 2018 Putnam RetirementReady 2040 Fund 34,661 201,317 235,978 * 13,109,810 N/A 13,109,810 July 31, 2018 Putnam RetirementReady 2035 Fund 19,444,948 N/A 19,444,948 July 31, 2018 70 RetirementReady ® Funds Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2030 Fund $25,767,619 N/A $25,767,619 July 31, 2018 Putnam RetirementReady 2025 Fund 30,241,424 N/A 30,241,424 July 31, 2018 Putnam RetirementReady 2020 Fund 31,904,007 N/A 31,904,007 July 31, 2018 Putnam RetirementReady 2015 Fund 26,803,639 N/A 26,803,639 July 31, 2018 Putnam Retirement Income Fund 4,185,794 N/A 4,185,794 July 31, 2017 Lifestyle 1 3,966,628 N/A 3,966,628 July 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The tax basis components for each fund at the close of the reporting period were as follows: Net unrealized Cost for federal Unrealized Unrealized appreciation/ income tax appreciation (depreciation) (depreciation) purposes Putnam RetirementReady 2055 Fund $13,419 $(41,348) $(27,929) $845,128 Putnam RetirementReady 2050 Fund 456,186 (609,604) (153,418) 8,833,456 Putnam RetirementReady 2045 Fund 163,720 (115,200) 48,520 12,062,359 Putnam RetirementReady 2040 Fund 704,332 (117,776) 586,556 17,210,141 Putnam RetirementReady 2035 Fund 1,867,916 (35,980) 1,831,936 24,739,003 Putnam RetirementReady 2030 Fund 2,662,183 (6,703) 2,655,480 31,680,696 Putnam RetirementReady 2025 Fund 2,769,996 (20,011) 2,749,985 37,784,746 Putnam RetirementReady 2020 Fund 1,789,803 (34,285) 1,755,518 34,115,952 Putnam RetirementReady 2015 Fund 1,002,649 (34,971) 967,678 24,939,336 Putnam Retirement Income Fund 634,816 (34,362) 600,454 22,139,226 Lifestyle 1 Distributions to shareholders Each fund normally distributes any net investment income and any net realized capital gains annually, except the Putnam Retirement Income Fund Lifestyle 1, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. RetirementReady ® Funds 71 Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Putnam Management has contractually agreed through November 30, 2013 to reimburse the funds for other expenses (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, extraordinary expenses, payments under the funds’ distribution plans and acquired fund fees and expenses). During the reporting period, each fund’s expenses were reduced by the following amounts as a result of this limit: Fees waived and reimbursed by the Manager Putnam RetirementReady 2055 Fund $1,061 Putnam RetirementReady 2050 Fund 5,110 Putnam RetirementReady 2045 Fund 6,683 Putnam RetirementReady 2040 Fund 9,637 Putnam RetirementReady 2035 Fund 12,802 Putnam RetirementReady 2030 Fund 16,652 Putnam RetirementReady 2025 Fund 20,228 Putnam RetirementReady 2020 Fund 17,893 Putnam RetirementReady 2015 Fund 13,489 Putnam Retirement Income Fund Lifestyle 1 11,393 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Each fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% (0.50% for Putnam Retirement Income Fund Lifestyle 1) and 0.50% of the average net assets attributable to classA, classB, classC, classM, and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees for each fund were as follows: Putnam Putnam Putnam Putnam Putnam Putnam Putnam Putnam Putnam Putnam Retirement RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady Income Fund Fund 2050 Fund Fund Fund Fund Fund Fund Fund Fund Lifestyle 1 ClassA $492 $4,960 $8,089 $11,358 $17,646 $22,894 $31,942 $32,491 $25,938 $23,305 ClassB 115 820 1,133 2,607 3,287 5,246 4,537 5,049 2,255 925 ClassC 215 655 638 881 1,781 3,079 3,252 4,028 2,118 2,733 ClassM 43 76 58 125 131 303 752 498 558 789 ClassR 41 2,874 2,962 6,377 7,388 12,140 9,096 7,980 6,832 3,157 Total 72 RetirementReady ® Funds For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of classA and classM shares, and received contingent deferred sales charges from redemptions of classB and classC shares, in the following amounts: ClassA Net ClassM Net ClassB ClassC commissions commissions CDSC CDSC Putnam RetirementReady 2055 Fund $160 $— $28 $— Putnam RetirementReady 2050 Fund 1,505 17 — 4 Putnam RetirementReady 2045 Fund 1,691 10 176 92 Putnam RetirementReady 2040 Fund 1,707 69 152 49 Putnam RetirementReady 2035 Fund 3,019 36 134 32 Putnam RetirementReady 2030 Fund 7,027 26 590 12 Putnam RetirementReady 2025 Fund 11,761 3 85 21 Putnam RetirementReady 2020 Fund 3,033 11 317 8 Putnam RetirementReady 2015 Fund 1,875 — 163 30 Putnam Retirement Income Fund Lifestyle 1 734 4 17 16 A deferred sales charge of up to 1.00% and 0.65% (0.40% for Putnam Retirement Income Fund Lifestyle 1) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following amounts on classA and classM redemptions: ClassA ClassM CDSC CDSC Putnam RetirementReady 2055 Fund $— $— Putnam RetirementReady 2050 Fund 2 — Putnam RetirementReady 2045 Fund — — Putnam RetirementReady 2040 Fund 19 — Putnam RetirementReady 2035 Fund — — Putnam RetirementReady 2030 Fund — — Putnam RetirementReady 2025 Fund — — Putnam RetirementReady 2020 Fund — — Putnam RetirementReady 2015 Fund — — Putnam Retirement Income Fund Lifestyle 1 — — RetirementReady ® Funds 73 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Cost of purchases Proceeds from sales Putnam RetirementReady 2055 Fund $886,040 $680,951 Putnam RetirementReady 2050 Fund 3,339,734 2,273,761 Putnam RetirementReady 2045 Fund 4,344,984 3,515,781 Putnam RetirementReady 2040 Fund 6,891,002 5,200,206 Putnam RetirementReady 2035 Fund 7,762,420 5,916,334 Putnam RetirementReady 2030 Fund 10,958,329 9,706,121 Putnam RetirementReady 2025 Fund 10,573,967 10,085,346 Putnam RetirementReady 2020 Fund 9,031,508 8,505,267 Putnam RetirementReady 2015 Fund 5,409,744 6,232,055 Putnam Retirement Income Fund Lifestyle 1 5,657,353 4,609,687 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Putnam RetirementReady 2055 Fund Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 12,820 $130,516 62,470 $578,886 Shares issued in connection with reinvestment of distributions 951 9,590 1,143 10,266 13,771 140,106 63,613 589,152 Shares repurchased (2,082) (21,271) (49,242) (446,291) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 1,258 $12,581 191 $1,767 Shares issued in connection with reinvestment of distributions 47 474 37 336 1,305 13,055 228 2,103 Shares repurchased (64) (663) (656) (5,960) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 843 $8,513 2,271 $20,958 Shares issued in connection with reinvestment of distributions 80 801 116 1,038 923 9,314 2,387 21,996 Shares repurchased (9) (95) (91) (849) Net increase 74 RetirementReady ® Funds Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold — $— 66 $584 Shares issued in connection with reinvestment of distributions 20 208 36 328 20 208 102 912 Shares repurchased — — (175) (1,480) Net increase (decrease) 20 Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 104 $1,058 529 $4,667 Shares issued in connection with reinvestment of distributions 34 345 55 498 138 1,403 584 5,165 Shares repurchased — — (124) (1,178) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 22,438 $228,592 23,679 $224,316 Shares issued in connection with reinvestment of distributions 819 8,259 309 2,776 23,257 236,851 23,988 227,092 Shares repurchased (20,582) (212,549) (6,194) (58,650) Net increase At the close of the reporting period, three shareholders of record owned 21.2%, 9.7% and 7.0%, respectively, of the outstanding shares of Putnam RetirementReady 2055 Fund. Putnam RetirementReady 2050 Fund Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 54,189 $712,313 137,742 $1,683,865 Shares issued in connection with reinvestment of distributions 3,864 50,889 10,823 125,549 58,053 763,202 148,565 1,809,414 Shares repurchased (32,409) (429,182) (189,384) (2,294,421) Net increase (decrease) RetirementReady ® Funds 75 Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 1,866 $24,523 4,564 $51,899 Shares issued in connection with reinvestment of distributions 67 879 406 4,681 1,933 25,402 4,970 56,580 Shares repurchased (727) (9,625) (2,789) (32,692) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 1,888 $24,472 2,753 $33,184 Shares issued in connection with reinvestment of distributions 75 970 230 2,635 1,963 25,442 2,983 35,819 Shares repurchased (295) (3,832) (583) (6,855) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 286 $3,824 1,281 $15,599 Shares issued in connection with reinvestment of distributions 12 161 21 248 298 3,985 1,302 15,847 Shares repurchased (50) (653) (6,935) (76,307) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 20,308 $264,079 43,357 $508,718 Shares issued in connection with reinvestment of distributions 991 12,884 2,494 28,583 21,299 276,963 45,851 537,301 Shares repurchased (9,926) (130,516) (17,202) (202,171) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 28,263 $375,985 61,399 $750,288 Shares issued in connection with reinvestment of distributions 2,814 37,119 6,708 77,945 31,077 413,104 68,107 828,233 Shares repurchased (23,195) (308,550) (87,866) (1,003,948) Net increase (decrease) At the close of the reporting period, two shareholders of record owned 5.7% and 5.4%, respectively, of the outstanding shares of Putnam RetirementReady 2050 Fund. 76 RetirementReady ® Funds Putnam RetirementReady 2045 Fund Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 62,587 $922,313 147,675 $2,001,292 Shares issued in connection with reinvestment of distributions 11,368 165,865 15,280 199,248 73,955 1,088,178 162,955 2,200,540 Shares repurchased (52,026) (769,359) (345,958) (4,694,279) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 2,524 $34,316 6,447 $84,138 Shares issued in connection with reinvestment of distributions 390 5,261 317 3,832 2,914 39,577 6,764 87,970 Shares repurchased (4,262) (57,601) (2,319) (29,089) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 7,619 $104,626 2,039 $26,173 Shares issued in connection with reinvestment of distributions 262 3,545 84 1,020 7,881 108,171 2,123 27,193 Shares repurchased (736) (10,284) (461) (5,959) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 326 $4,712 451 $6,002 Shares issued in connection with reinvestment of distributions 29 415 27 350 355 5,127 478 6,352 Shares repurchased (8) (126) (170) (2,202) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 13,146 $198,767 28,606 $395,489 Shares issued in connection with reinvestment of distributions 1,877 28,004 2,213 29,498 15,023 226,771 30,819 424,987 Shares repurchased (11,601) (177,417) (24,661) (350,431) Net increase RetirementReady ® Funds 77 Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 28,379 $495,130 63,830 $1,020,289 Shares issued in connection with reinvestment of distributions 4,775 81,839 5,001 76,315 33,154 576,969 68,831 1,096,604 Shares repurchased (30,584) (542,461) (233,124) (3,376,657) Net increase (decrease) Putnam RetirementReady 2040 Fund Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 106,228 $1,718,070 200,390 $2,971,147 Shares issued in connection with reinvestment of distributions 10,905 175,128 13,509 192,904 117,133 1,893,198 213,899 3,164,051 Shares repurchased (59,596) (959,098) (443,519) (6,533,055) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 5,644 $85,122 3,954 $54,700 Shares issued in connection with reinvestment of distributions 519 7,777 577 7,703 6,163 92,899 4,531 62,403 Shares repurchased (1,180) (18,057) (2,739) (38,301) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 5,215 $78,796 4,073 $56,109 Shares issued in connection with reinvestment of distributions 190 2,824 235 3,122 5,405 81,620 4,308 59,231 Shares repurchased (3,393) (50,515) (2,345) (32,937) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 849 $13,014 1,607 $22,752 Shares issued in connection with reinvestment of distributions 44 674 15 209 893 13,688 1,622 22,961 Shares repurchased (14) (220) (1,958) (25,727) Net increase (decrease) 78 RetirementReady ® Funds Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 28,121 $465,627 44,275 $667,959 Shares issued in connection with reinvestment of distributions 2,578 42,406 2,818 41,230 30,699 508,033 47,093 709,189 Shares repurchased (13,631) (227,685) (30,712) (462,378) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 36,895 $697,690 66,318 $1,141,462 Shares issued in connection with reinvestment of distributions 3,825 70,835 4,991 81,944 40,720 768,525 71,309 1,223,406 Shares repurchased (40,047) (751,750) (426,141) (6,625,044) Net increase (decrease) Putnam RetirementReady 2035 Fund Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 142,477 $2,358,899 271,775 $4,132,607 Shares issued in connection with reinvestment of distributions 10,761 177,130 26,084 381,091 153,238 2,536,029 297,859 4,513,698 Shares repurchased (102,254) (1,676,576) (627,908) (9,524,609) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 3,706 $57,952 8,053 $114,974 Shares issued in connection with reinvestment of distributions 278 4,254 961 13,075 3,984 62,206 9,014 128,049 Shares repurchased (2,899) (44,143) (5,195) (73,248) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 8,764 $130,115 4,134 $58,116 Shares issued in connection with reinvestment of distributions 177 2,715 431 5,874 8,941 132,830 4,565 63,990 Shares repurchased (3,885) (59,236) (5,316) (73,572) Net increase (decrease) RetirementReady ® Funds 79 Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 355 $5,789 2,382 $35,951 Shares issued in connection with reinvestment of distributions 20 313 — — 375 6,102 2,382 35,951 Shares repurchased (6) (95) (5,297) (71,491) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 34,914 $555,349 61,403 $888,091 Shares issued in connection with reinvestment of distributions 2,140 33,912 4,756 67,006 37,054 589,261 66,159 955,097 Shares repurchased (17,488) (282,111) (45,102) (659,602) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 42,094 $807,128 102,117 $1,768,656 Shares issued in connection with reinvestment of distributions 4,412 83,524 9,887 165,898 46,506 890,652 112,004 1,934,554 Shares repurchased (21,286) (401,287) (527,834) (8,535,022) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 6.0% of the outstanding shares of Putnam RetirementReady 2035 Fund. Putnam RetirementReady 2030 Fund Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 142,612 $2,403,249 309,321 $4,790,155 Shares issued in connection with reinvestment of distributions 10,968 183,392 27,957 418,234 153,580 2,586,641 337,278 5,208,389 Shares repurchased (131,945) (2,204,467) (875,125) (13,521,663) Net increase (decrease) 80 RetirementReady ® Funds Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 7,186 $115,423 15,284 $228,895 Shares issued in connection with reinvestment of distributions 195 3,111 1,114 15,932 7,381 118,534 16,398 244,827 Shares repurchased (7,949) (126,455) (14,552) (217,128) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 6,364 $102,149 9,025 $135,339 Shares issued in connection with reinvestment of distributions 144 2,305 651 9,323 6,508 104,454 9,676 144,662 Shares repurchased (2,074) (33,808) (10,015) (152,194) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 268 $4,410 1,486 $22,079 Shares issued in connection with reinvestment of distributions 27 446 — — 295 4,856 1,486 22,079 Shares repurchased (9) (152) (34,759) (475,351) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 31,059 $493,913 108,944 $1,554,420 Shares issued in connection with reinvestment of distributions 2,591 41,139 6,479 92,131 33,650 535,052 115,423 1,646,551 Shares repurchased (37,402) (604,756) (34,935) (526,974) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 75,246 $1,433,552 107,472 $1,872,128 Shares issued in connection with reinvestment of distributions 4,478 84,720 9,361 158,198 79,724 1,518,272 116,833 2,030,326 Shares repurchased (34,012) (646,525) (538,973) (8,816,511) Net increase (decrease) RetirementReady ® Funds 81 Putnam RetirementReady 2025 Fund Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 159,057 $2,815,135 434,734 $7,228,269 Shares issued in connection with reinvestment of distributions 21,997 386,262 49,196 788,118 181,054 3,201,397 483,930 8,016,387 Shares repurchased (131,886) (2,334,068) (981,975) (16,276,554) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 4,148 $68,849 11,440 $177,715 Shares issued in connection with reinvestment of distributions 480 7,930 1,689 25,474 4,628 76,779 13,129 203,189 Shares repurchased (3,309) (54,850) (16,234) (255,149) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 4,465 $74,389 14,652 $228,779 Shares issued in connection with reinvestment of distributions 308 5,093 1,028 15,519 4,773 79,482 15,680 244,298 Shares repurchased (7,166) (118,573) (8,198) (124,765) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 4,514 $76,091 2,502 $39,427 Shares issued in connection with reinvestment of distributions 167 2,783 275 4,205 4,681 78,874 2,777 43,632 Shares repurchased (151) (2,535) (4,258) (65,161) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 37,991 $633,999 64,032 $992,605 Shares issued in connection with reinvestment of distributions 3,013 49,618 7,862 118,241 41,004 683,617 71,894 1,110,846 Shares repurchased (28,897) (477,749) (66,196) (1,042,626) Net increase 82 RetirementReady ® Funds Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 43,489 $772,937 139,153 $2,343,898 Shares issued in connection with reinvestment of distributions 7,996 140,891 17,099 274,787 51,485 913,828 156,252 2,618,685 Shares repurchased (72,276) (1,280,085) (443,783) (7,047,710) Net decrease At the close of the reporting period, a shareholder of record owned 6.4% of the outstanding shares of Putnam RetirementReady 2025 Fund. Putnam RetirementReady 2020 Fund Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 189,612 $3,134,686 410,269 $6,494,648 Shares issued in connection with reinvestment of distributions 31,504 513,512 72,256 1,096,118 221,116 3,648,198 482,525 7,590,766 Shares repurchased (180,229) (2,985,365) (946,479) (14,961,498) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 6,353 $100,876 15,136 $232,249 Shares issued in connection with reinvestment of distributions 942 14,838 2,139 31,417 7,295 115,714 17,275 263,666 Shares repurchased (2,706) (43,082) (7,685) (117,315) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 10,472 $166,999 15,120 $231,373 Shares issued in connection with reinvestment of distributions 740 11,693 1,853 27,309 11,212 178,692 16,973 258,682 Shares repurchased (12,857) (206,840) (8,217) (124,149) Net increase (decrease) RetirementReady ® Funds 83 Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 193 $3,118 440 $6,765 Shares issued in connection with reinvestment of distributions 120 1,918 423 6,310 313 5,036 863 13,075 Shares repurchased (811) (13,081) (5,646) (86,032) Net decrease Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 25,394 $404,004 60,475 $920,948 Shares issued in connection with reinvestment of distributions 3,756 59,037 9,778 143,151 29,150 463,041 70,253 1,064,099 Shares repurchased (16,626) (265,390) (75,530) (1,156,196) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 15,465 $283,396 41,342 $718,352 Shares issued in connection with reinvestment of distributions 4,070 73,667 11,540 194,103 19,535 357,063 52,882 912,455 Shares repurchased (17,421) (320,025) (432,371) (7,304,726) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 7.3% of the outstanding shares of Putnam RetirementReady 2020 Fund. Putnam RetirementReady 2015 Fund Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 87,725 $1,469,060 313,849 $5,105,869 Shares issued in connection with reinvestment of distributions 23,726 392,198 63,119 984,653 111,451 1,861,258 376,968 6,090,522 Shares repurchased (138,654) (2,322,674) (886,677) (14,474,353) Net decrease 84 RetirementReady ® Funds Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 3,176 $51,656 8,369 $132,091 Shares issued in connection with reinvestment of distributions 312 5,027 1,368 20,775 3,488 56,683 9,737 152,866 Shares repurchased (5,842) (94,935) (10,541) (166,815) Net decrease Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 4,000 $64,591 4,837 $75,847 Shares issued in connection with reinvestment of distributions 264 4,258 1,295 19,650 4,264 68,849 6,132 95,497 Shares repurchased (7,412) (120,102) (19,366) (304,553) Net decrease Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 45 $741 278 $4,416 Shares issued in connection with reinvestment of distributions 134 2,199 408 6,293 179 2,940 686 10,709 Shares repurchased (5) (86) (11,566) (181,659) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 17,983 $290,910 60,405 $946,163 Shares issued in connection with reinvestment of distributions 3,044 48,643 8,666 130,764 21,027 339,553 69,071 1,076,927 Shares repurchased (13,082) (212,208) (77,866) (1,233,179) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 8,118 $136,455 37,077 $604,322 Shares issued in connection with reinvestment of distributions 2,396 39,651 8,244 128,681 10,514 176,106 45,321 733,003 Shares repurchased (18,165) (303,899) (299,622) (4,785,079) Net decrease At the close of the reporting period, a shareholder of record owned 6.8% of the outstanding shares of Putnam RetirementReady 2015 Fund. RetirementReady ® Funds 85 Putnam Retirement Income Fund Lifestyle 1 Six months ended 1/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 171,791 $2,850,637 419,483 $6,694,373 Shares issued in connection with reinvestment of distributions 10,197 168,384 20,507 321,700 181,988 3,019,021 439,990 7,016,073 Shares repurchased (125,480) (2,080,395) (634,347) (10,118,490) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 263 $4,350 800 $12,804 Shares issued in connection with reinvestment of distributions 78 1,285 131 2,049 341 5,635 931 14,853 Shares repurchased (839) (13,857) (2,110) (33,841) Net decrease Six months ended 1/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 7,293 $121,126 6,413 $102,336 Shares issued in connection with reinvestment of distributions 248 4,087 394 6,158 7,541 125,213 6,807 108,494 Shares repurchased (3,017) (49,910) (4,465) (70,686) Net increase Six months ended 1/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 98 $1,630 257 $4,118 Shares issued in connection with reinvestment of distributions 149 2,471 298 4,680 247 4,101 555 8,798 Shares repurchased (2,010) (33,448) (1,328) (21,135) Net decrease 86 RetirementReady ® Funds Six months ended 1/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 6,129 $101,321 26,334 $420,770 Shares issued in connection with reinvestment of distributions 606 10,001 1,335 20,869 6,735 111,322 27,669 441,639 Shares repurchased (6,575) (109,176) (38,984) (626,094) Net increase (decrease) Six months ended 1/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 3,960 $65,910 16,823 $267,737 Shares issued in connection with reinvestment of distributions 664 11,006 2,730 42,915 4,624 76,916 19,553 310,652 Shares repurchased (560) (9,269) (298,179) (4,669,987) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 19.5% of the outstanding shares of Putnam Retirement Income Fund Lifestyle 1. At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Percentage of Value at the shares end of the Shares owned outstanding reporting period Putnam RetirementReady 2055 Fund class B 1,128 45.37% $11,968 Putnam RetirementReady 2055 Fund class C 1,135 24.32% 11,963 Putnam RetirementReady 2055 Fund class M 1,132 100.00% 12,032 Putnam RetirementReady 2055 Fund class R 1,140 68.10% 12,095 Putnam RetirementReady 2050 Fund class M 97 5.82% 1,361 Putnam RetirementReady 2050 Fund class Y 1,017 0.51% 14,126 Putnam RetirementReady 2045 Fund class M 69 5.34% 1,033 Putnam RetirementReady 2045 Fund class Y 765 0.39% 13,778 Putnam RetirementReady 2040 Fund class M 7 0.27% 112 Putnam RetirementReady 2035 Fund class M 1,228 50.62% 20,422 RetirementReady ® Funds 87 Note 5: Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: Putnam RetirementReady 2055 Fund Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $2,907 $5,811 $4,033 $51 $— $4,707 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 12,946 19,152 14,826 157 — 17,346 Putnam Absolute Return 700 Fund ClassY 44,261 65,022 50,544 214 — 59,412 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 430,108 657,744 498,652 7,026 49,931 602,062 Putnam Dynamic Asset Allocation Growth Fund ClassY 94,212 133,176 108,676 1,880 — 130,104 Putnam Money Market Fund ClassA 2,653 5,135 4,220 — — 3,568 Totals Market values are shown for those securities affiliated at period end. 88 RetirementReady ® Funds Putnam RetirementReady 2050 Fund Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $50,465 $31,902 $15,922 $677 $— $66,820 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 160,574 67,344 44,301 1,551 — 184,627 Putnam Absolute Return 700 Fund ClassY 549,021 226,781 151,027 2,109 — 632,329 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 5,166,863 2,272,010 1,629,053 64,979 461,519 5,986,942 Putnam Dynamic Asset Allocation Growth Fund ClassY 1,321,947 717,566 414,319 23,797 — 1,771,950 Putnam Money Market Fund ClassA 32,377 24,131 19,139 1 — 37,370 Totals Market values are shown for those securities affiliated at period end. RetirementReady ® Funds 89 Putnam RetirementReady 2045 Fund Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $137,371 $81,561 $44,940 $1,802 $— $175,002 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 235,366 88,236 67,210 2,203 — 257,910 Putnam Absolute Return 700 Fund ClassY 804,772 296,768 229,124 2,995 — 883,432 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 5,931,389 2,295,829 2,045,965 70,727 502,328 6,392,099 Putnam Dynamic Asset Allocation Growth Fund ClassY 3,522,420 1,550,438 1,101,158 59,573 — 4,350,233 Putnam Money Market Fund ClassA 47,435 32,152 27,384 8 — 52,203 Totals Market values are shown for those securities affiliated at period end. 90 RetirementReady ® Funds Putnam RetirementReady 2040 Fund Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $328,083 $209,421 $109,701 $4,293 $— $430,263 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 332,159 186,544 105,617 3,435 — 414,991 Putnam Absolute Return 700 Fund ClassY 1,135,720 483,899 332,216 4,280 — 1,302,838 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 5,600,251 2,375,314 2,199,471 64,090 455,054 5,976,164 Putnam Dynamic Asset Allocation Growth Fund ClassY 7,614,823 3,583,244 2,410,435 127,315 — 9,596,341 Putnam Money Market Fund ClassA 66,287 52,580 42,766 17 — 76,100 Totals Market values are shown for those securities affiliated at period end. RetirementReady ® Funds 91 Putnam RetirementReady 2035 Fund Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $566,710 $196,499 $122,054 $6,413 $— $645,218 Putnam Absolute Return 300 Fund ClassY 45,948 74,769 17,875 1,792 — 104,077 Putnam Absolute Return 500 Fund ClassY 872,168 353,228 193,447 8,552 — 1,037,203 Putnam Absolute Return 700 Fund ClassY 1,956,684 795,919 434,797 7,673 — 2,344,461 Putnam Dynamic Asset Allocation Balanced Fund ClassY 437,130 683,038 168,076 6,419 — 1,003,025 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 3,112,075 938,417 1,336,199 30,220 214,555 2,834,121 Putnam Dynamic Asset Allocation Growth Fund ClassY 15,617,230 4,484,490 3,529,253 239,445 — 18,153,943 Putnam Money Market Fund ClassA 327,465 236,060 114,633 17 — 448,891 Totals Market values are shown for those securities affiliated at period end. 92 RetirementReady ® Funds Putnam RetirementReady 2030 Fund Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $852,209 $348,877 $201,622 $10,214 $— $1,005,547 Putnam Absolute Return 300 Fund ClassY 524,428 396,632 153,327 13,672 — 777,294 Putnam Absolute Return 500 Fund ClassY 1,602,592 531,476 359,095 15,040 — 1,784,957 Putnam Absolute Return 700 Fund ClassY 3,431,148 1,309,214 794,038 13,354 — 3,992,685 Putnam Dynamic Asset Allocation Balanced Fund ClassY 4,881,146 3,539,763 1,418,506 56,101 — 7,441,890 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 18,687,735 4,440,139 6,535,715 244,890 — 18,352,024 Putnam Money Market Fund ClassA 833,368 392,228 243,818 40 — 981,779 Totals $— Market values are shown for those securities affiliated at period end. RetirementReady ® Funds 93 Putnam RetirementReady 2025 Fund Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,420,996 $455,471 $294,472 $16,251 $— $1,592,036 Putnam Absolute Return 300 Fund ClassY 1,894,801 794,768 431,467 40,436 — 2,287,384 Putnam Absolute Return 500 Fund ClassY 2,536,684 948,439 540,074 25,055 — 2,959,388 Putnam Absolute Return 700 Fund ClassY 5,126,434 1,233,873 1,003,157 18,227 — 5,424,153 Putnam Dynamic Asset Allocation Balanced Fund ClassY 16,282,805 5,060,679 3,515,262 162,203 — 19,099,002 Putnam Dynamic Asset Allocation Conservative Fund ClassY 380,046 80,839 75,621 3,543 — 401,397 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 8,828,360 1,493,389 3,882,183 97,670 — 7,209,011 Putnam Money Market Fund ClassA 1,398,961 506,509 343,110 70 — 1,562,360 Totals $— Market values are shown for those securities affiliated at period end. 94 RetirementReady ® Funds Putnam RetirementReady 2020 Fund Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,675,095 $452,701 $297,075 $18,680 $— $1,842,597 Putnam Absolute Return 300 Fund ClassY 3,089,974 997,274 595,872 62,103 — 3,536,746 Putnam Absolute Return 500 Fund ClassY 3,969,107 1,573,420 759,269 40,423 — 4,806,314 Putnam Absolute Return 700 Fund ClassY 4,457,313 827,351 944,728 14,687 — 4,399,391 Putnam Dynamic Asset Allocation Balanced Fund ClassY 16,187,606 2,707,501 4,876,705 144,567 — 15,150,965 Putnam Dynamic Asset Allocation Conservative Fund ClassY 2,894,610 1,970,406 688,615 34,294 — 4,323,499 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,652,106 502,855 343,003 81 — 1,811,958 Totals $— Market values are shown for those securities affiliated at period end. RetirementReady ® Funds 95 Putnam RetirementReady 2015 Fund Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,695,428 $439,412 $295,883 $19,436 $— $1,850,822 Putnam Absolute Return 300 Fund ClassY 3,671,515 998,223 679,000 73,539 — 4,043,732 Putnam Absolute Return 500 Fund ClassY 5,645,138 1,379,933 961,283 53,086 — 6,096,434 Putnam Absolute Return 700 Fund ClassY 1,930,862 224,457 648,344 5,292 — 1,531,316 Putnam Dynamic Asset Allocation Balanced Fund ClassY 5,111,396 530,454 2,203,183 41,453 — 3,762,417 Putnam Dynamic Asset Allocation Conservative Fund ClassY 6,424,233 1,555,391 1,157,530 62,952 — 7,104,611 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,522,641 281,874 286,832 70 — 1,517,682 Totals $— Market values are shown for those securities affiliated at period end. 96 RetirementReady ® Funds Putnam Retirement Income Fund Lifestyle 1 Market value at the beginning Market value of the at the end of reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,892,189 $524,882 $394,384 $20,477 $— $2,036,204 Putnam Absolute Return 300 Fund ClassY 4,474,680 1,218,926 965,024 83,429 — 4,790,086 Putnam Absolute Return 500 Fund ClassY 6,386,624 1,697,723 1,306,264 56,881 — 6,819,468 Putnam Absolute Return 700 Fund ClassY — Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY 7,265,865 1,836,328 1,654,677 67,917 — 7,757,001 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,246,766 379,494 289,338 60 — 1,336,921 Totals $— Market values are shown for those securities affiliated at period end. Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The underlying Putnam Funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the funds’ financial statements. RetirementReady ® Funds 97 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 98 RetirementReady ® Funds Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. RetirementReady ® Funds 99 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 100 RetirementReady ® Funds Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam RetirementReady® Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds’ Statement of Additional Information contains additional information about the funds’ Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam RetirementReady Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 28, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 28, 2013
